Exhibit 10.28

 

 

 

 

 

 

PURCHASE AND SALE CONTRACT

 

 

 

BETWEEN

 

 

 

UNITED INVESTORS INCOME PROPERTIES (A MISSOURI LIMITED PARTNERSHIP),

a Missouri limited partnership

 

 

 

AS SELLER

 

 

 

 

AND

 

 

 

WYATT & KNOX INVESTMENTS, LLC,

a Georgia limited liability company

 

 

 

AS PURCHASER

 

 

 

DeFoors Crossing

2100 DeFoors Ferry Road NW

Atlanta, GA 30318

 

 


TABLE OF CONTENTS

 

 

 

ARTICLE I

DEFINED TERMS

1

 

ARTICLE II

PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT

1

 

2.1

Purchase and Sale

1

 

2.2

Purchase Price and Deposit

1

 

2.3

Escrow Provisions Regarding Deposit

2

 

ARTICLE III

FEASIBILITY PERIOD

3

 

3.1

Inspections

3

 

3.2

Feasibility Period

3

 

3.3

Conduct of Investigation

4

 

3.4

Purchaser Indemnification

4

 

3.5

Property Materials

5

 

3.6

Property Contracts

6

 

ARTICLE IV

TITLE

6

 

4.1

Title Documents

6

 

4.2

Survey

7

 

4.3

Objection and Response Process

7

 

4.4

Permitted Exceptions

7

 

4.5

Subsequently Disclosed Exceptions

8

 

4.6

Purchaser Financing

8

 

ARTICLE V

CLOSING

8

 

5.1

Closing Date

8

 

5.2

Seller Closing Deliveries

9

 

5.3

Purchaser Closing Deliveries

10

 

5.4

Closing Prorations and Adjustments

10

 

5.5

Post Closing Adjustments

13

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF SELLER AND

 

 

 

PURCHASER

13

 

6.1

Seller’s Representations

13

 

6.2

AS-IS

14

 

6.3

Survival of Seller’s Representations

16

 

6.4

Definition of Seller’s Knowledge

16

 

6.5

Representations and Warranties of Purchaser

16

 

ARTICLE VII

OPERATION OF THE PROPERTY

17

 

7.1

Leases and Property Contracts

17

 

7.2

General Operation of Property

17

 

7.3

Liens

18

 

7.4

Tax Appeals

18

 

7.5

Property Insurance

19

 

7.6

Rent-Ready Condition

19

 

ARTICLE VIII

CONDITIONS PRECEDENT TO CLOSING

19

 

8.1

Purchaser’s Conditions to Closing

19

 

8.2

Seller’s Conditions to Closing

19

 

ARTICLE IX

BROKERAGE

20

 

9.1

Indemnity

20

 

9.2

Broker Commission

20

 

ARTICLE X

DEFAULTS AND REMEDIES

21

 

10.1

Purchaser Default

21

 

10.2

Seller Default

21

 

ARTICLE XI

RISK OF LOSS OR CASUALTY

22

 

11.1

Major Damage

22

 

11.2

Minor Damage

22

 

11.3

Closing

22

 

11.4

Repairs

23

 

ARTICLE XII

EMINENT DOMAIN

23

 

12.1

Eminent Domain

23

 

ARTICLE XIII

MISCELLANEOUS

23

 

13.1

Binding Effect of Contract

23

 

13.2

Exhibits and Schedules

23

 

13.3

Assignability

24

 

13.4

Captions

24

 

13.5

Number and Gender of Words

24

 

13.6

Notices

24

 

13.7

Governing Law and Venue

26

 

13.8

Entire Agreement

26

 

13.9

Amendments

26

 

13.10

Severability

27

 

13.11

Multiple Counterparts/Facsimile Signatures

27

 

13.12

Construction

27

 

13.13

Confidentiality

27

 

13.14

Time of the Essence

27

 

13.15

Waiver

27

 

13.16

Attorneys’ Fees

28

 

13.17

Time Zone/Time Periods

28

 

13.18

1031 Exchange

28

 

13.19

No Personal Liability of Officers, Trustees or Directors

28

 

13.20

ADA Disclosure

28

 

13.21

No Recording

29

 

13.22

Relationship of Parties

29

 

13.23

AIMCO Marks

29

 

13.24

Non-Solicitation of Employees

29

 

13.25

Survival

29

 

13.26

Multiple Purchasers

29

 

13.27

Waiver of Jury Trial

29

 

13.28

Environmental Matters

30

 

 

ARTICLE XIV

LEAD-BASED PAINT DISCLOSURE

30

 

14.1

Disclosure

30

 

 

 

 


EXHIBITS AND SCHEDULES

 

EXHIBITS

 

Exhibit A          Legal Description

Exhibit B          Form of Special Warranty Deed

Exhibit C          Form of Bill of Sale

Exhibit D          Form of General Assignment and Assumption

Exhibit E           Form of Assignment and Assumption of Leases and Security
Deposits

Exhibit F           Form of Notice to Vendor regarding Termination of Contract

Exhibit G          Form of Tenant Notification

Exhibit H          Form of Lead Paint Disclosure

 

 

SCHEDULES

 

Schedule 1       Defined Terms

Schedule 2       List of Excluded Fixtures and Tangible Personal Property

 


PURCHASE AND SALE CONTRACT

 

THIS PURCHASE AND SALE CONTRACT (this "Contract") is entered into as of the 15th
day of June, 2010 (the "Effective Date"), by and between UNITED INVESTORS INCOME
PROPERTIES (A MISSOURI LIMITED PARTNERSHIP), a Missouri limited partnership,
having an address at 4582 South Ulster Street Parkway, Suite 1100, Denver,
Colorado 80237 ("Seller"), and WYATT & KNOX INVESTMENTS, LLC, a Georgia limited
liability company, having a principal address at c/o Wyatt Realty Company, LLC,
5784 Lake Forest Drive, Suite 208, Atlanta, Georgia 30328 ("Purchaser").

            NOW, THEREFORE, in consideration of mutual covenants set forth
herein, Seller and Purchaser hereby agree as follows:

RECITALS

 

A.        Seller owns the real estate located in Fulton County, Georgia, as more
particularly described in Exhibit A attached hereto and made a part hereof, and
the improvements thereon, commonly known as DeFoors Crossing.

B.         Purchaser desires to purchase, and Seller desires to sell, such land,
improvements and certain associated property, on the terms and conditions set
forth below.


ARTICLE I
DEFINED TERMS

Unless otherwise defined herein, any term with its initial letter capitalized in
this Contract shall have the meaning set forth in Schedule 1 attached hereto and
made a part hereof.


ARTICLE II
PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT


2.1       PURCHASE AND SALE.

  Seller agrees to sell and convey the Property to Purchaser and Purchaser
agrees to purchase the Property from Seller, all in accordance with the terms
and conditions set forth in this Contract.


2.2       PURCHASE PRICE AND DEPOSIT.

  The total purchase price ("Purchase Price") for the Property shall be an
amount equal to Three Million ($3,000,000) Dollars, payable by Purchaser, as
follows:


2.2.1    WITHIN 2 BUSINESS DAYS FOLLOWING THE EFFECTIVE DATE, PURCHASER SHALL
DELIVER TO STEWART TITLE GUARANTY COMPANY, C/O WENDY HOWELL, NATIONAL COMMERCIAL
CLOSING SPECIALIST, 1980 POST OAK BOULEVARD, SUITE 610, HOUSTON, TEXAS 77056,
(TEL) 800-729-1906, (FAX) (713) 552-1703 ("ESCROW AGENT" OR "TITLE INSURER") AN
INITIAL DEPOSIT (THE "INITIAL DEPOSIT") OF $100,000 BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS ("GOOD FUNDS"). 


2.2.2    WITHIN 2 BUSINESS DAYS FOLLOWING THE DAY THAT THE FEASIBILITY PERIOD
EXPIRES, PURCHASER SHALL DELIVER TO ESCROW AGENT AN ADDITIONAL DEPOSIT (THE
"ADDITIONAL DEPOSIT") OF $100,000 BY WIRE TRANSFER OF GOOD FUNDS. 


2.2.3    THE BALANCE OF THE PURCHASE PRICE FOR THE PROPERTY, AS ADJUSTED BY THE
PRO-RATIONS, CREDITS AND ADJUSTMENTS SET FORTH IN THIS CONTRACT, SHALL BE PAID
TO AND RECEIVED BY ESCROW AGENT BY WIRE TRANSFER OF GOOD FUNDS NO LATER THAN
10:00 A.M., ATLANTA, GEORGIA TIME, ON THE CLOSING DATE.


2.3       ESCROW PROVISIONS REGARDING DEPOSIT.


2.3.1    ESCROW AGENT SHALL HOLD THE DEPOSIT AND MAKE DELIVERY OF THE DEPOSIT TO
THE PARTY ENTITLED THERETO UNDER THE TERMS OF THIS CONTRACT.  ESCROW AGENT SHALL
INVEST THE DEPOSIT IN AN FDIC-INSURED, INTEREST-BEARING BANK ACCOUNT OR
FDIC-INSURED MONEY MARKET FUND REASONABLY APPROVED BY PURCHASER AND SELLER, AND
ALL INTEREST AND INCOME THEREON SHALL BECOME PART OF THE DEPOSIT AND SHALL BE
REMITTED TO THE PARTY ENTITLED TO THE DEPOSIT PURSUANT TO THIS CONTRACT.


2.3.2    ESCROW AGENT SHALL HOLD AND APPLY THE DEPOSIT IN STRICT ACCORDANCE WITH
THE TERMS OF THIS CONTRACT.  THE TAX IDENTIFICATION NUMBERS OF THE PARTIES SHALL
BE FURNISHED TO ESCROW AGENT UPON REQUEST.


2.3.3    EXCEPT FOR THE RETURN OF THE DEPOSIT TO PURCHASER AS A RESULT OF
PURCHASER EXERCISING ITS TERMINATION RIGHT UNDER SECTION 3.2 BELOW (IN WHICH
EVENT ESCROW AGENT SHALL PROMPTLY RELEASE THE DEPOSIT TO PURCHASER ON DEMAND),
IF PRIOR TO THE CLOSING DATE EITHER PARTY MAKES A WRITTEN DEMAND UPON ESCROW
AGENT FOR PAYMENT OF THE DEPOSIT, ESCROW AGENT SHALL GIVE WRITTEN NOTICE TO THE
OTHER PARTY OF SUCH DEMAND.  IF ESCROW AGENT DOES NOT RECEIVE A WRITTEN
OBJECTION FROM THE OTHER PARTY TO THE PROPOSED PAYMENT WITHIN 5 BUSINESS DAYS
AFTER THE GIVING OF SUCH NOTICE, ESCROW AGENT IS HEREBY AUTHORIZED TO MAKE SUCH
PAYMENT.  IF ESCROW AGENT DOES RECEIVE SUCH WRITTEN OBJECTION WITHIN SUCH
5-BUSINESS DAY PERIOD, ESCROW AGENT SHALL CONTINUE TO HOLD SUCH AMOUNT UNTIL
OTHERWISE DIRECTED BY WRITTEN INSTRUCTIONS FROM THE PARTIES TO THIS CONTRACT OR
A FINAL JUDGMENT OR ARBITRATOR'S DECISION.  HOWEVER, ESCROW AGENT SHALL HAVE THE
RIGHT AT ANY TIME TO DELIVER THE DEPOSIT AND INTEREST THEREON, IF ANY, WITH A
COURT OF COMPETENT JURISDICTION IN THE STATE IN WHICH THE PROPERTY IS LOCATED. 
ESCROW AGENT SHALL GIVE WRITTEN NOTICE OF SUCH DEPOSIT TO SELLER AND PURCHASER. 
UPON SUCH DEPOSIT, ESCROW AGENT SHALL BE RELIEVED AND DISCHARGED OF ALL FURTHER
OBLIGATIONS AND RESPONSIBILITIES HEREUNDER.  ANY RETURN OF THE DEPOSIT TO
PURCHASER PROVIDED FOR IN THIS CONTRACT SHALL BE SUBJECT TO PURCHASER’S
OBLIGATIONS SET FORTH IN SECTION 3.5.2.


2.3.4    THE PARTIES ACKNOWLEDGE THAT ESCROW AGENT IS ACTING SOLELY AS A
STAKEHOLDER AT THEIR REQUEST AND FOR THEIR CONVENIENCE, AND THAT ESCROW AGENT
SHALL NOT BE DEEMED TO BE THE AGENT OF EITHER OF THE PARTIES AND SHALL NOT BE
LIABLE FOR ANY ACT OR OMISSION ON ITS PART UNLESS TAKEN OR SUFFERED IN BAD FAITH
IN WILLFUL DISREGARD OF THIS CONTRACT OR INVOLVING GROSS NEGLIGENCE.  SELLER AND
PURCHASER JOINTLY AND SEVERALLY SHALL INDEMNIFY AND HOLD ESCROW AGENT HARMLESS
FROM AND AGAINST ALL COSTS, CLAIMS AND EXPENSES, INCLUDING REASONABLE ATTORNEY'S
FEES, INCURRED IN CONNECTION WITH THE PERFORMANCE OF ESCROW AGENT'S DUTIES
HEREUNDER, EXCEPT WITH RESPECT TO ACTIONS OR OMISSIONS TAKEN OR SUFFERED BY
ESCROW AGENT IN BAD FAITH, IN WILLFUL DISREGARD OF THIS CONTRACT OR INVOLVING
GROSS NEGLIGENCE ON THE PART OF THE ESCROW AGENT.


2.3.5    THE PARTIES SHALL DELIVER TO ESCROW AGENT AN EXECUTED COPY OF THIS
CONTRACT.  ESCROW AGENT SHALL EXECUTE THE SIGNATURE PAGE FOR ESCROW AGENT
ATTACHED HERETO WHICH SHALL CONFIRM ESCROW AGENT'S AGREEMENT TO COMPLY WITH THE
TERMS OF SELLER'S CLOSING INSTRUCTION LETTER DELIVERED AT CLOSING AND THE
PROVISIONS OF THIS SECTION 2.3.


2.3.6    ESCROW AGENT, AS THE PERSON RESPONSIBLE FOR CLOSING THE TRANSACTION
WITHIN THE MEANING OF SECTION 6045(E)(2)(A) OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE "CODE"), SHALL FILE ALL NECESSARY INFORMATION, REPORTS,
RETURNS, AND STATEMENTS REGARDING THE TRANSACTION REQUIRED BY THE CODE
INCLUDING, BUT NOT LIMITED TO, THE TAX REPORTS REQUIRED PURSUANT TO SECTION 6045
OF THE CODE.  FURTHER, ESCROW AGENT AGREES TO INDEMNIFY AND HOLD PURCHASER,
SELLER, AND THEIR RESPECTIVE ATTORNEYS AND BROKERS HARMLESS FROM AND AGAINST ANY
LOSSES RESULTING FROM ESCROW AGENT'S FAILURE TO FILE THE REPORTS ESCROW AGENT IS
REQUIRED TO FILE PURSUANT TO THIS SECTION.


ARTICLE III
FEASIBILITY PERIOD


3.1       INSPECTIONS.

  Subject to the terms of Sections 3.3 and 3.4 and the rights of Tenants under
the Leases, from the Effective Date to and including the Closing Date,
Purchaser, and its agents, contractors, engineers, surveyors, attorneys, and
employees (collectively, "Consultants") shall, at no cost or expense to Seller,
have the right from time to time to enter onto the Property to conduct and make
any and all customary studies, tests, examinations, inquiries, inspections and
investigations  of or concerning the Property, review the Materials and
otherwise confirm any and all matters which Purchaser may reasonably desire to
confirm with respect to the Property and Purchaser’s intended use thereof
(collectively, the "Inspections").


3.2       FEASIBILITY PERIOD.

  If any of the matters in Section 3.1 or any other title or survey matters are
unsatisfactory to Purchaser for any reason, or for no reason whatsoever, in
Purchaser's sole and absolute discretion, then Purchaser shall have the right to
terminate this Contract by giving written notice to that effect to Seller and
Escrow Agent no later than 5:00 p.m. on or before July 15, 2010 (the
"Feasibility Period").  Additionally, if and only if (i) Purchaser has not
received the results of the environmental tests it performs at the Property
(including the results of any Phase II environmental study performed by
Purchaser in accordance with Section 3.4.2 below) by the end of the Feasibility
Period and (ii) the results of such environmental tests at the Property, when
received, are unsatisfactory to Purchaser for any reason, in Purchaser's sole
and absolute discretion, then Purchaser shall have the right to terminate this
Contract solely on account of Purchaser’s dissatisfaction with such
environmental test results by giving written notice to that effect to Seller and
Escrow Agent no later than 5:00 p.m. on or before July 30, 2010 (the “Outside
Termination Date”).  If Purchaser provides either of the foregoing termination
notices, this Contract shall terminate and be of no further force and effect
subject to and except for the Survival Provisions, and Escrow Agent shall return
the Deposit to Purchaser.  If Purchaser fails to provide Seller with written
notice of termination prior to the expiration of the Feasibility Period, or,
solely with respect to termination for environmental matters, prior to the
Outside Termination Date, Purchaser's right to terminate under this Section 3.2
shall be permanently waived and this Contract shall remain in full force and
effect, the Deposit shall be non-refundable except as otherwise expressly set
forth in this Contract, and Purchaser's obligation to purchase the Property
shall be conditional only as provided in Section 8.1. 


3.3       CONDUCT OF INVESTIGATION.

  Purchaser shall not permit any mechanics' or materialmen's liens or any other
liens to attach to the Property by reason of the performance of any work or the
purchase of any materials by Purchaser or any other party in connection with any
Inspections conducted by or for Purchaser.  Purchaser shall give 1 Business Day
advance notice to Seller prior to any entry onto the Property and shall permit
Seller to have a representative present during all Inspections conducted at the
Property.  Purchaser shall take all reasonable actions and implement all
protections necessary to ensure that all actions taken in connection with the
Inspections, and all equipment, materials and substances generated, used or
brought onto the Property pose no material threat to the safety of persons,
property or the environment. 


3.4       PURCHASER INDEMNIFICATION.


3.4.1    PURCHASER SHALL INDEMNIFY, HOLD HARMLESS AND, IF REQUESTED BY SELLER
(IN SELLER'S SOLE DISCRETION), DEFEND (WITH COUNSEL CHOSEN BY PURCHASER AND
REASONABLY APPROVED BY SELLER) SELLER, TOGETHER WITH SELLER'S AFFILIATES, PARENT
AND SUBSIDIARY ENTITIES, SUCCESSORS, ASSIGNS, PARTNERS, MANAGERS, MEMBERS,
EMPLOYEES, OFFICERS, DIRECTORS, TRUSTEES, SHAREHOLDERS, COUNSEL,
REPRESENTATIVES, AGENTS, PROPERTY MANAGER, REGIONAL PROPERTY MANAGER, AND AIMCO
(COLLECTIVELY, INCLUDING SELLER, "SELLER'S INDEMNIFIED PARTIES"), FROM AND
AGAINST ANY AND ALL DAMAGES, MECHANICS' LIENS, MATERIALMEN'S LIENS, LIABILITIES,
PENALTIES, INTEREST, LOSSES, DEMANDS, ACTIONS, CAUSES OF ACTION, CLAIMS, COSTS
AND EXPENSES (INCLUDING REASONABLE ATTORNEYS' FEES, INCLUDING THE COST OF
IN-HOUSE COUNSEL AND APPEALS) (COLLECTIVELY, "LOSSES") ARISING FROM OR RELATED
TO PURCHASER'S OR ITS CONSULTANTS' ENTRY ONTO THE PROPERTY, AND ANY INSPECTIONS
OR OTHER ACTS BY PURCHASER OR PURCHASER’S CONSULTANTS WITH RESPECT TO THE
PROPERTY DURING THE FEASIBILITY PERIOD OR OTHERWISE.


3.4.2    NOTWITHSTANDING ANYTHING IN THIS CONTRACT TO THE CONTRARY, PURCHASER
SHALL NOT BE PERMITTED TO PERFORM ANY INVASIVE TESTS ON THE PROPERTY WITHOUT
SELLER'S PRIOR WRITTEN CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD, CONDITIONED OR DELAYED.  IF PURCHASER DESIRES TO PERFORM ANY INVASIVE
TESTS, INCLUDING, WITHOUT LIMITATION, A PHASE II ENVIRONMENTAL STUDY OF THE
PROPERTY, THEN PURCHASER SHALL GIVE PRIOR WRITTEN NOTICE THEREOF TO SELLER (THE
“INVASIVE TESTING NOTICE”), WHICH INVASIVE TESTING NOTICE SHALL BE ACCOMPANIED
BY A DETAILED DESCRIPTION AND PLAN OF THE INVASIVE TESTS PURCHASER DESIRES TO
PERFORM.  SELLER SHALL DELIVER NOTICE OF ITS APPROVAL OR DISAPPROVAL OF SUCH
PROPOSED TESTS TO PURCHASER NOT LATER THAN 3 BUSINESS DAYS FOLLOWING ITS RECEIPT
OF AN INVASIVE TESTING NOTICE (SUBJECT TO THE FIRST SENTENCE OF THIS
PARAGRAPH).  IF SELLER FAILS TO RESPOND TO ANY INVASIVE TESTING NOTICE WITHIN
THE FOREGOING 3-BUSINESS DAY PERIOD, THEN SELLER SHALL BE DEEMED TO HAVE
CONSENTED TO PURCHASER’S REQUEST TO PERFORM THE TESTS SPECIFIED IN SUCH INVASIVE
TESTING NOTICE (BUT IN NO WAY SHALL SELLER BE DEEMED TO HAVE CONSENTED TO ANY
OTHER TESTING AT THE PROPERTY EXCEPT AS SPECIFICALLY SET FORTH IN THE APPLICABLE
INVASIVE TESTING NOTICE).  WITHOUT SELLER’S PRIOR WRITTEN AUTHORIZATION (WHICH
MAY BE GRANTED OR WITHHELD IN SELLER'S SOLE DISCRETION), PURCHASER SHALL KEEP
THE RESULTS, FINDINGS, DETERMINATIONS AND CONCLUSIONS OF ANY AND ALL INVASIVE
TESTS (INCLUDING ANY PHASE II ENVIRONMENTAL STUDY) PERFORMED BY PURCHASER OR
PURCHASER'S CONSULTANTS CONFIDENTIAL IN ALL RESPECTS AND PURCHASER SHALL BE
STRICTLY PROHIBITED FROM DISCLOSING SUCH RESULTS, FINDINGS, DETERMINATIONS AND
CONCLUSIONS TO ANY PERSON OR ENTITY, INCLUDING, WITHOUT LIMITATION, SELLER OR
SELLER'S INDEMNIFIED PARTIES UNLESS OTHERWISE REQUESTED IN WRITING BY SELLER OR
SELLER'S INDEMNIFIED PARTIES.  NOTHING CONTAINED IN THE FOREGOING SENTENCE IS
INTENDED TO LIMIT THE PROVISIONS SET FORTH IN SECTION 13.13 HEREOF.  FURTHER,
SELLER SHALL HAVE THE RIGHT, WITHOUT LIMITATION, TO DISAPPROVE ANY AND ALL
ENTRIES, SURVEYS, TESTS (INCLUDING, WITHOUT LIMITATION, A PHASE II ENVIRONMENTAL
STUDY OF THE PROPERTY), INVESTIGATIONS AND OTHER MATTERS THAT IN SELLER'S
REASONABLE JUDGMENT COULD RESULT IN ANY INJURY TO THE PROPERTY OR BREACH OF ANY
CONTRACT, OR EXPOSE SELLER TO ANY LOSSES OR VIOLATION OF APPLICABLE LAW, OR
OTHERWISE ADVERSELY AFFECT THE PROPERTY OR SELLER'S INTEREST THEREIN.  PURCHASER
SHALL, AT PURCHASER'S SOLE COST AND EXPENSE, AND IN ACCORDANCE WITH ALL
APPLICABLE ENVIRONMENTAL LAWS, DISPOSE OF ALL HAZARDOUS MATERIALS WHICH HAVE
BEEN SPECIFICALLY REMOVED FROM OR AT THE PROPERTY BY PURCHASER OR ITS AGENTS,
REPRESENTATIVES, EMPLOYEES OR DESIGNEES IN CONNECTION WITH PURCHASER'S
ENVIRONMENTAL STUDIES.  PURCHASER SHALL USE REASONABLE EFFORTS TO MINIMIZE
DISRUPTION TO TENANTS IN CONNECTION WITH PURCHASER'S OR ITS CONSULTANTS'
ACTIVITIES PURSUANT TO THIS SECTION.  NO CONSENT BY SELLER TO ANY SUCH ACTIVITY
SHALL BE DEEMED TO CONSTITUTE A WAIVER BY SELLER OR ASSUMPTION OF LIABILITY OR
RISK BY SELLER.  PURCHASER HEREBY AGREES TO RESTORE, AT PURCHASER'S SOLE COST
AND EXPENSE, THE PROPERTY TO THE SAME CONDITION EXISTING IMMEDIATELY PRIOR TO
PURCHASER'S EXERCISE OF ITS RIGHTS PURSUANT TO THIS ARTICLE III.  PURCHASER
SHALL MAINTAIN AND CAUSE ITS THIRD PARTY CONSULTANTS TO MAINTAIN (A) CASUALTY
INSURANCE AND COMMERCIAL GENERAL LIABILITY INSURANCE WITH COVERAGES OF NOT LESS
THAN $1,000,000.00 FOR INJURY OR DEATH TO ANY ONE PERSON AND $3,000,000.00 FOR
INJURY OR DEATH TO MORE THAN ONE PERSON AND $1,000,000.00 WITH RESPECT TO
PROPERTY DAMAGE, AND (B) WORKER'S COMPENSATION INSURANCE FOR ALL OF THEIR
RESPECTIVE EMPLOYEES IN ACCORDANCE WITH THE LAW OF THE STATE IN WHICH THE
PROPERTY IS LOCATED.  PURCHASER SHALL DELIVER PROOF OF THE INSURANCE COVERAGE
REQUIRED PURSUANT TO THIS SECTION 3.4.2 TO SELLER (IN THE FORM OF A CERTIFICATE
OF INSURANCE) PRIOR TO PURCHASER'S OR PURCHASER'S CONSULTANTS' ENTRY ONTO THE
PROPERTY. 


3.5       PROPERTY MATERIALS.


3.5.1    WITHIN 3 BUSINESS DAYS AFTER THE EFFECTIVE DATE, AND TO THE EXTENT THE
SAME HAVE NOT ALREADY BEEN PROVIDED BY SELLER TO PURCHASER, SELLER AGREES TO
DELIVER TO PURCHASER, OR AT SELLER'S OPTION, IMMEDIATELY FOLLOWING THE EFFECTIVE
DATE, MAKE AVAILABLE AT THE PROPERTY, COPIES OF SUCH DOCUMENTS AND INFORMATION
CONCERNING THE PROPERTY THAT ARE IN SELLER'S POSSESSION OR REASONABLE CONTROL,
INCLUDING SPECIFICALLY, THE LEASES, THE ASSOCIATED LEASE FILES, AND ALL OF
SELLER’S PROPERTY-RELATED FILES AND RECORDS (AS HEREINAFTER DEFINED) (EXCLUDING
KEYS TO THE PROPERTY) AND ALL OTHER RELATED ITEMS, OTHER THAN SUCH DOCUMENTS AND
INFORMATION THAT SELLER DEEMS TO BE CONFIDENTIAL OR PROPRIETARY (COLLECTIVELY,
THE "MATERIALS"), UNLESS SUCH DOCUMENTS AND INFORMATION ARE DEEMED BY SELLER (IN
SELLER’S REASONABLE JUDGMENT) TO BE ESSENTIAL OR MATERIAL TO PURCHASER’S
DETERMINATION OF WHETHER TO CONSUMMATE THE TRANSACTION CONTEMPLATED BY THIS
AGREEMENT.


3.5.2    EXCEPT AS EXPRESSLY SET FORTH IN SELLER'S REPRESENTATIONS, SELLER MAKES
NO REPRESENTATIONS OR WARRANTIES, EXPRESS, WRITTEN, ORAL, STATUTORY, OR IMPLIED,
AND ALL SUCH REPRESENTATIONS AND WARRANTIES ARE HEREBY EXPRESSLY EXCLUDED AND
DISCLAIMED.  ALL MATERIALS ARE PROVIDED FOR INFORMATIONAL PURPOSES ONLY, AND
PURCHASER SHALL NOT IN ANY WAY BE ENTITLED TO RELY UPON THE COMPLETENESS OR
ACCURACY OF THE MATERIALS, AND WILL INSTEAD IN ALL INSTANCES RELY EXCLUSIVELY ON
ITS OWN INSPECTIONS AND CONSULTANTS WITH RESPECT TO ALL MATTERS WHICH IT DEEMS
RELEVANT TO ITS DECISION TO ACQUIRE, OWN AND OPERATE THE PROPERTY.  ALL
MATERIALS AND THIRD-PARTY REPORTS SHALL BE RETURNED TO SELLER OR DESTROYED BY
PURCHASER IF THIS CONTRACT IS TERMINATED FOR ANY REASON.


3.5.3    NOT LATER THAN 3 BUSINESS DAYS AFTER THE EFFECTIVE DATE, AND TO THE
EXTENT THE SAME HAS NOT ALREADY BEEN PROVIDED BY SELLER TO PURCHASER, SELLER
SHALL DELIVER TO PURCHASER (OR OTHERWISE MAKE AVAILABLE TO PURCHASER AS PROVIDED
UNDER SECTION 3.5.1) THE MOST RECENT RENT ROLL FOR THE PROPERTY, WHICH IS THE
RENT ROLL SELLER USES IN THE ORDINARY COURSE OF OPERATING THE PROPERTY (THE
"RENT ROLL").  SELLER MAKES NO REPRESENTATIONS OR WARRANTIES REGARDING THE RENT
ROLL OTHER THAN THE EXPRESS REPRESENTATION SET FORTH IN SECTION 6.1.5. 


3.5.4    NOT LATER THAN 3 BUSINESS DAYS AFTER THE EFFECTIVE DATE, AND TO THE
EXTENT THE SAME HAVE NOT ALREADY BEEN PROVIDED BY SELLER TO PURCHASER, SELLER
SHALL DELIVER TO PURCHASER (OR OTHERWISE MAKE AVAILABLE TO PURCHASER AS PROVIDED
UNDER SECTION 3.5.1) A LIST OF ALL CURRENT PROPERTY CONTRACTS (THE "PROPERTY
CONTRACTS LIST") TOGETHER WITH COPIES OF ALL PROPERTY CONTRACTS LISTED THEREIN
(TO THE EXTENT SAME ARE IN SELLER’S POSSESSION).  SELLER MAKES NO
REPRESENTATIONS OR WARRANTIES REGARDING THE PROPERTY CONTRACTS LIST OTHER THAN
THE EXPRESS REPRESENTATIONS SET FORTH IN SECTION 6.1.6. 


3.6       PROPERTY CONTRACTS.

  On or before the expiration of the Feasibility Period, Purchaser may deliver
written notice to Seller (the "Property Contracts Notice") specifying any
Property Contracts which Purchaser desires to terminate at the Closing (the
"Terminated Contracts"); provided that (a) the effective date of such
termination on or after Closing shall be subject to the express terms of such
Terminated Contracts, (b) if any such Property Contract cannot by its terms be
terminated at Closing, it shall be assumed by Purchaser and not be a Terminated
Contract, and (c) to the extent that any such Terminated Contracts require
payment of a penalty, premium, or damages, including liquidated damages, for
cancellation, Seller shall be responsible for the payment of the first $1,000.00
(in the aggregate) of any such cancellation fees, penalties, or damages,
including liquidated damages, and Purchaser shall be responsible for the balance
of such cancellation fees, penalties, or damages, including liquidated damages,
if any.  If Purchaser fails to deliver the Property Contracts Notice on or
before the expiration of the Feasibility Period, then there shall be no
Terminated Contracts and Purchaser shall assume all Property Contracts at the
Closing.  If Purchaser delivers the Property Contracts Notice to Seller on or
before the expiration of the Feasibility Period, then Seller shall execute and
deliver, on or before Closing, a vendor termination notice (in the form attached
hereto as Exhibit F) for each Terminated Contract informing the vendor(s) of the
termination of such Terminated Contract as of the Closing Date (subject to any
delay in the effectiveness of such termination pursuant to the express terms of
each applicable Terminated Contract) (the "Vendor Terminations").  To the extent
that any Property Contract to be assigned to Purchaser requires vendor consent,
then, prior to the Closing, Purchaser and Seller shall attempt to obtain from
each applicable vendor a consent (each a "Required Assignment Consent") to such
assignment.


ARTICLE IV
TITLE


4.1       TITLE DOCUMENTS.

  Purchaser acknowledges that, prior to the Effective Date, Purchaser has
received from Title Insurer and has reviewed a commitment for owner's title
insurance, file no. 08330182 with regard to the Property ("Title Commitment"),
to provide a standard American Land Title Association owner's title insurance
policy for the Land and Improvements, using the current policy jacket
customarily provided by the Title Insurer, in an amount equal to the Purchase
Price (the "Title Policy"), together with copies of all instruments identified
as exceptions therein (together with the Title Commitment, referred to herein as
the "Title Documents").  If the Closing occurs, Seller shall be responsible for
payment of the base premium for the Title Policy and all other costs relating to
procurement of the Title Commitment, and Purchaser shall be responsible for
payment of all other costs relating to procurement of the Title Policy and any
requested endorsements.


4.2       SURVEY.

  Purchaser acknowledges that, prior to the Effective Date, Purchaser has
received from Seller a survey of the Property dated February 27, 2008 and
prepared by Millman Surveying, Inc. (the "Existing Survey").  Purchaser may, at
its sole cost and expense, order a new or updated survey of the Property either
before or after the Effective Date (such new or updated survey, together with
the Existing Survey, is referred to herein as the "Survey").


4.3       OBJECTION AND RESPONSE PROCESS.

  On or before the date which is 20 days after the Effective Date (the
"Objection Deadline"), Purchaser shall give written notice (the "Objection
Notice") to the attorneys for Seller of any matter set forth in the Title
Documents and the Survey, or otherwise, to which Purchaser objects (the
"Objections").  If Purchaser fails to tender an Objection Notice on or before
the Objection Deadline, Purchaser shall be deemed to have approved and
irrevocably waived any objections to any matters covered by the Title Documents
and the Survey.  On or before 25 days after the Effective Date (the "Response
Deadline"), Seller may, in Seller's sole discretion, give Purchaser notice (the
"Response Notice") of those Objections which Seller is willing to cure, if any. 
Seller shall be entitled to reasonable adjournments of the Closing Date to cure
the Objections, not to exceed 30 days in the aggregate.  If Seller fails to
deliver a Response Notice by the Response Deadline, Seller shall be deemed to
have elected not to cure or otherwise resolve any matter set forth in the
Objection Notice.  If Purchaser is dissatisfied with the Response Notice or the
lack of Response Notice, Purchaser may, as its exclusive remedy, exercise its
right to terminate this Contract prior to the expiration of the Feasibility
Period in accordance with the provisions of Section 3.2.  If Purchaser fails to
timely exercise such right, Purchaser shall be deemed to accept the condition of
the title to the Property and Survey with resolution, if any, of the Objections
set forth in the Response Notice (or if no Response Notice is tendered, without
any resolution of the Objections) and without any reduction or abatement of the
Purchase Price.  Notwithstanding the preceding sentence, Seller shall be
obligated, at Closing, to cause the removal of any (a) deed to secure debt
granted by Seller affecting the Property and (b) mechanic’s liens or other
monetary liens or encumbrances affecting the Property, in all cases, that are
caused by the intentional acts of Seller and that can be cured solely by the
payment of a liquidated sum without any further action by Seller.


4.4       PERMITTED EXCEPTIONS.

  The Deed delivered pursuant to this Contract shall be subject to the
following, all of which shall be deemed "Permitted Exceptions":


4.4.1    ALL MATTERS SHOWN IN THE TITLE DOCUMENTS AND THE SURVEY, OTHER THAN (A)
THOSE OBJECTIONS, IF ANY, WHICH SELLER HAS AGREED TO CURE PURSUANT TO THE
RESPONSE NOTICE UNDER SECTION 4.3, (B) MECHANICS' LIENS AND TAXES DUE AND
PAYABLE WITH RESPECT TO THE PERIOD PRECEDING CLOSING, (C) THE STANDARD EXCEPTION
REGARDING THE RIGHTS OF PARTIES IN POSSESSION, WHICH SHALL BE MODIFIED TO BE
LIMITED TO THOSE PARTIES IN POSSESSION PURSUANT TO THE LEASES, AND (D) THE
STANDARD EXCEPTION PERTAINING TO TAXES AND ASSESSMENTS, WHICH SHALL BE LIMITED
TO TAXES AND ASSESSMENTS NOT YET DUE AND PAYABLE AS OF THE CLOSING DATE;


4.4.2    ALL LEASES;


4.4.3    APPLICABLE ZONING AND GOVERNMENTAL REGULATIONS AND ORDINANCES; AND


4.4.4    ANY DEFECTS IN OR OBJECTIONS TO TITLE TO THE PROPERTY, OR TITLE
EXCEPTIONS OR ENCUMBRANCES, ARISING BY, THROUGH OR UNDER PURCHASER.


4.5       SUBSEQUENTLY DISCLOSED EXCEPTIONS.

  If at any time after the expiration of the Feasibility Period, any update to
the Title Commitment or Existing Survey discloses any additional item that
materially adversely affects title to the Property which was not disclosed on
any version of or update to the Title Commitment delivered to Purchaser during
the Feasibility Period (the "New Exception"), Purchaser shall have a period of 5
days from the date of its receipt of such update (the "New Exception Review
Period") to review and notify Seller in writing of Purchaser's approval or
disapproval of the New Exception.  If Purchaser disapproves of the New
Exception, Seller may, in Seller's sole discretion, notify Purchaser as to
whether it is willing to cure the New Exception.  If Seller elects to cure the
New Exception, Seller shall be entitled to reasonable adjournments of the
Closing Date to cure the New Exception, not to exceed 30 days in the aggregate. 
If Seller fails to deliver a notice to Purchaser within 3 days after the
expiration of the New Exception Review Period, Seller shall be deemed to have
elected not to cure the New Exception.  If Purchaser is dissatisfied with
Seller's response, or lack thereof, Purchaser may, as its exclusive remedy elect
either:  (i) to terminate this Contract, in which event the Deposit shall be
promptly returned to Purchaser or (ii) to waive the New Exception and proceed
with the transactions contemplated by this Contract, in which event Purchaser
shall be deemed to have approved the New Exception.  If Purchaser fails to
notify Seller of its election to terminate this Contract in accordance with the
foregoing sentence within 6 days after the expiration of the New Exception
Review Period, Purchaser shall be deemed to have elected to approve and
irrevocably waive any objections to the New Exception.


4.6       PURCHASER FINANCING.

  Purchaser assumes full responsibility to obtain the funds required for
settlement, and Purchaser's acquisition of such funds shall not be a contingency
to the Closing.


ARTICLE V
CLOSING


5.1       CLOSING DATE.

  The Closing shall occur on August 16, 2010 (the "Closing Date") through an
escrow with Escrow Agent, whereby Seller, Purchaser and their attorneys need not
be physically present at the Closing and may deliver documents by overnight air
courier or other means.  Notwithstanding the foregoing to the contrary, if
required in order to obtain any necessary consents or approvals pursuant to
Section 8.2.5, then Seller may, by delivering written notice to Purchaser,
extend the Closing Date to a date not later than forty-five (45) days following
the Closing Date specified in the first sentence of this paragraph. 
Additionally, notwithstanding the foregoing to the contrary, if required in
order to complete any acquisition financing transaction for the purchase of the
Property, Purchaser shall have the one-time right, by delivering written notice
(“Purchaser’s Adjournment Notice”) to Seller not later than five (5) Business
Days prior to the Closing Date specified in the first sentence of this Section
5.1, to extend the Closing Date to a date not later than thirty (30) days
following the Closing Date specified in the first sentence of this paragraph,
provided that Purchaser shall, concurrently with the delivery of Purchaser’s
Adjournment Notice, deliver to Escrow Agent an additional deposit of $15,000
(the “Adjournment Deposit”).  The Adjournment Deposit shall be deemed part of
the Deposit and shall be applied toward the Purchase Price.


5.2       SELLER CLOSING DELIVERIES.

  Except for the closing statement which shall be delivered on or before the
Closing Date, Seller shall deliver to Escrow Agent, each of the following items
no later than 1 Business Day prior to the Closing Date:


5.2.1    LIMITED WARRANTY DEED (THE "DEED") IN THE FORM ATTACHED AS EXHIBIT B TO
PURCHASER, SUBJECT TO THE PERMITTED EXCEPTIONS.


5.2.2    A BILL OF SALE IN THE FORM ATTACHED AS EXHIBIT C.


5.2.3    A GENERAL ASSIGNMENT IN THE FORM ATTACHED AS EXHIBIT D (THE "GENERAL
ASSIGNMENT").


5.2.4    AN ASSIGNMENT OF LEASES AND SECURITY DEPOSITS IN THE FORM ATTACHED AS
EXHIBIT E (THE "LEASES ASSIGNMENT").


5.2.5    SELLER'S COUNTERPART SIGNATURE TO THE CLOSING STATEMENT PREPARED BY
TITLE INSURER.


5.2.6    A TITLE AFFIDAVIT OR AN INDEMNITY IN FORM REASONABLY ACCEPTABLE TO
TITLE INSURER, WHICH IS SUFFICIENT TO ENABLE TITLE INSURER TO DELETE THE
STANDARD PRE-PRINTED EXCEPTIONS TO THE TITLE INSURANCE POLICY TO BE ISSUED
PURSUANT TO THE TITLE COMMITMENT.


5.2.7    A CERTIFICATION OF SELLER'S NON-FOREIGN STATUS PURSUANT TO SECTION 1445
OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


5.2.8    RESOLUTIONS, CERTIFICATES OF GOOD STANDING, AND SUCH OTHER
ORGANIZATIONAL DOCUMENTS AS TITLE INSURER SHALL REASONABLY REQUIRE EVIDENCING
SELLER'S AUTHORITY TO CONSUMMATE THIS TRANSACTION.


5.2.9    AN UPDATED RENT ROLL AND SECURITY DEPOSIT LEDGER, EACH EFFECTIVE AS OF
A DATE NO MORE THAN 3 BUSINESS DAYS PRIOR TO THE CLOSING DATE; PROVIDED,
HOWEVER, THAT THE CONTENT OF SUCH UPDATED RENT ROLL AND SECURITY DEPOSIT LEDGER
SHALL IN NO EVENT EXPAND OR MODIFY THE CONDITIONS TO PURCHASER'S OBLIGATION TO
CLOSE AS SPECIFIED UNDER SECTION 8.1.


5.2.10  AN UPDATED PROPERTY CONTRACTS LIST EFFECTIVE AS OF A DATE NO MORE THAN 3
BUSINESS DAYS PRIOR TO THE CLOSING DATE; PROVIDED, HOWEVER, THAT THE CONTENT OF
SUCH UPDATED PROPERTY CONTRACTS LIST SHALL IN NO EVENT EXPAND OR MODIFY THE
CONDITIONS TO PURCHASER'S OBLIGATION TO CLOSE AS SPECIFIED UNDER SECTION 8.1.


5.2.11  A FORM PT-61 (REAL ESTATE TRANSFER TAX DECLARATION).


5.2.12  AN AFFIDAVIT OF SELLER’S GAIN AND A PAYMENT IN THE AMOUNT OF THREE (3%)
PERCENT OF THE NET TAXABLE GAIN AS SHOWN ON SUCH AFFIDAVIT.  ESCROW AGENT SHALL
SUBMIT THE AFFIDAVIT OF SELLER’S GAIN TO THE GEORGIA DEPARTMENT OF REVENUE ALONG
WITH THE PAYMENT REFERENCED IN THIS SECTION PROMPTLY AFTER CLOSING.


5.2.13  A BROKER’S LIEN WAIVER, IF APPLICABLE.


5.2.14  SUCH NOTICES, TRANSFER DISCLOSURES, AFFIDAVITS OR OTHER SIMILAR
DOCUMENTS THAT ARE REQUIRED BY APPLICABLE LAWS TO BE EXECUTED BY SELLER OR
OTHERWISE REASONABLY NECESSARY IN ORDER TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED UNDER TERMS OF THE CONTRACT.


5.3       PURCHASER CLOSING DELIVERIES.

  Except for: (i) the closing statement which shall be delivered on or before
the Closing Date, and (ii) the balance of the Purchase Price which is to be
delivered at the time specified in Section 2.2.3, Purchaser shall deliver to
Escrow Agent, each of the following items no later than 1 Business Day prior to
the Closing Date:


5.3.1    THE FULL PURCHASE PRICE (WITH CREDIT FOR THE DEPOSIT), PLUS OR MINUS
THE ADJUSTMENTS OR PRORATIONS REQUIRED BY THIS CONTRACT.


5.3.2    PURCHASER'S COUNTERPART SIGNATURE TO THE CLOSING STATEMENT PREPARED BY
TITLE INSURER.


5.3.3    A COUNTERSIGNED COUNTERPART OF THE GENERAL ASSIGNMENT.


5.3.4    A COUNTERSIGNED COUNTERPART OF THE LEASES ASSIGNMENT.


5.3.5    NOTIFICATION LETTERS TO ALL TENANTS PREPARED AND EXECUTED BY PURCHASER
IN THE FORM ATTACHED HERETO AS EXHIBIT G, WHICH SHALL BE DELIVERED TO ALL
TENANTS BY PURCHASER IMMEDIATELY AFTER CLOSING. 


5.3.6    ANY CANCELLATION FEES OR PENALTIES DUE TO ANY VENDOR UNDER ANY
TERMINATED CONTRACT AS A RESULT OF THE TERMINATION THEREOF.


5.3.7    RESOLUTIONS, CERTIFICATES OF GOOD STANDING, AND SUCH OTHER
ORGANIZATIONAL DOCUMENTS AS TITLE INSURER SHALL REASONABLY REQUIRE EVIDENCING
PURCHASER'S AUTHORITY TO CONSUMMATE THIS TRANSACTION.


5.3.8    A FORM G-2RP (WITHHOLDING OF SALES OR TRANSFERS OF REAL PROPERTY AND
ASSOCIATED TANGIBLE PERSONAL PROPERTY BY NONRESIDENTS).


5.3.9    A BROKER’S LIEN WAIVER, IF APPLICABLE.


5.3.10  SUCH NOTICES, TRANSFER DISCLOSURES, AFFIDAVITS OR OTHER SIMILAR
DOCUMENTS THAT ARE REQUIRED BY APPLICABLE LAW TO BE EXECUTED BY PURCHASER OR
OTHERWISE REASONABLY NECESSARY IN ORDER TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED UNDER THIS CONTRACT.


5.4       CLOSING PRORATIONS AND ADJUSTMENTS.


5.4.1    GENERAL.  ALL NORMAL AND CUSTOMARILY PRORATABLE ITEMS, INCLUDING,
WITHOUT LIMITATION, COLLECTED RENTS, OPERATING EXPENSES, PERSONAL PROPERTY
TAXES, OTHER OPERATING EXPENSES AND FEES, SHALL BE PRORATED AS OF THE CLOSING
DATE, SELLER BEING CHARGED OR CREDITED, AS APPROPRIATE, FOR ALL OF SAME
ATTRIBUTABLE TO THE PERIOD UP TO THE CLOSING DATE (AND CREDITED FOR ANY AMOUNTS
PAID BY SELLER ATTRIBUTABLE TO THE PERIOD ON OR AFTER THE CLOSING DATE, IF
ASSUMED BY PURCHASER) AND PURCHASER BEING RESPONSIBLE FOR, AND CREDITED OR
CHARGED, AS THE CASE MAY BE, FOR ALL OF THE SAME ATTRIBUTABLE TO THE PERIOD ON
AND AFTER THE CLOSING DATE.  SELLER SHALL PREPARE A PRORATION SCHEDULE (THE
"PRORATION SCHEDULE") OF THE ADJUSTMENTS DESCRIBED IN THIS SECTION 5.4 PRIOR TO
CLOSING AND SHALL USE GOOD FAITH EFFORTS TO DELIVER SUCH PRORATION SCHEDULE 2
BUSINESS DAYS PRIOR TO CLOSING.


5.4.2    OPERATING EXPENSES.  ALL OF THE OPERATING, MAINTENANCE, TAXES (OTHER
THAN REAL ESTATE TAXES), AND OTHER EXPENSES INCURRED IN OPERATING THE PROPERTY
THAT SELLER CUSTOMARILY PAYS, AND ANY OTHER COSTS INCURRED IN THE ORDINARY
COURSE OF BUSINESS FOR THE MANAGEMENT AND OPERATION OF THE PROPERTY, SHALL BE
PRORATED ON AN ACCRUAL BASIS.  SELLER SHALL PAY ALL SUCH EXPENSES THAT ACCRUE
PRIOR TO THE CLOSING DATE AND PURCHASER SHALL PAY ALL SUCH EXPENSES THAT ACCRUE
FROM AND AFTER THE CLOSING DATE.


5.4.3    UTILITIES.  THE FINAL READINGS AND FINAL BILLINGS FOR UTILITIES WILL BE
MADE IF POSSIBLE AS OF THE CLOSING DATE, IN WHICH CASE SELLER SHALL PAY ALL SUCH
BILLS AS OF THE CLOSING DATE AND NO PRORATION SHALL BE MADE AT THE CLOSING WITH
RESPECT TO UTILITY BILLS.  OTHERWISE, A PRORATION SHALL BE MADE BASED UPON THE
PARTIES' REASONABLE GOOD FAITH ESTIMATE.  SELLER SHALL BE ENTITLED TO THE RETURN
OF ANY DEPOSIT(S) POSTED BY IT WITH ANY UTILITY COMPANY, AND SELLER SHALL NOTIFY
EACH UTILITY COMPANY SERVING THE PROPERTY TO TERMINATE SELLER'S ACCOUNT,
EFFECTIVE AS OF NOON ON THE CLOSING DATE.  SELLER SHALL HAVE NO RESPONSIBILITY
OR LIABILITY FOR PURCHASER'S FAILURE TO ARRANGE UTILITY SERVICE FOR THE PROPERTY
AS OF THE CLOSING DATE. 


5.4.4    REAL ESTATE TAXES.  ANY REAL ESTATE AD VALOREM OR SIMILAR TAXES FOR THE
PROPERTY, OR ANY INSTALLMENT OF ASSESSMENTS PAYABLE IN INSTALLMENTS WHICH
INSTALLMENT IS PAYABLE IN THE CALENDAR YEAR OF CLOSING, SHALL BE PRORATED TO THE
DATE OF CLOSING, BASED UPON ACTUAL DAYS INVOLVED.  THE PRORATION OF REAL
PROPERTY TAXES OR INSTALLMENTS OF ASSESSMENTS SHALL BE BASED UPON THE ASSESSED
VALUATION AND TAX RATE FIGURES (ASSUMING PAYMENT AT THE EARLIEST TIME TO ALLOW
FOR THE MAXIMUM POSSIBLE DISCOUNT) FOR THE YEAR IN WHICH THE CLOSING OCCURS TO
THE EXTENT THE SAME ARE AVAILABLE; PROVIDED, HOWEVER, THAT IN THE EVENT THAT
ACTUAL FIGURES (WHETHER FOR THE ASSESSED VALUE OF THE PROPERTY OR FOR THE TAX
RATE) FOR THE YEAR OF CLOSING ARE NOT AVAILABLE AT THE CLOSING DATE, THE
PRORATION SHALL BE MADE USING FIGURES FROM THE PRECEDING YEAR (ASSUMING PAYMENT
AT THE EARLIEST TIME TO ALLOW FOR THE MAXIMUM POSSIBLE DISCOUNT).  THE PRORATION
OF REAL PROPERTY TAXES OR INSTALLMENTS OF ASSESSMENTS SHALL BE FINAL AND NOT
SUBJECT TO RE-ADJUSTMENT AFTER CLOSING.


5.4.5    PROPERTY CONTRACTS.  PURCHASER SHALL ASSUME AT CLOSING THE OBLIGATIONS
UNDER THE PROPERTY CONTRACTS ASSUMED BY PURCHASER; HOWEVER, OPERATING EXPENSES
SHALL BE PRORATED UNDER SECTION 5.4.2.


5.4.6    LEASES.

5.4.6.1 ALL COLLECTED RENT (WHETHER FIXED MONTHLY RENTALS, ADDITIONAL RENTALS,
ESCALATION RENTALS, RETROACTIVE RENTALS, OPERATING COST PASS-THROUGHS OR OTHER
SUMS AND CHARGES PAYABLE BY TENANTS UNDER THE LEASES), INCOME AND EXPENSES FROM
ANY PORTION OF THE PROPERTY SHALL BE PRORATED AS OF THE CLOSING DATE.  PURCHASER
SHALL RECEIVE ALL COLLECTED RENT AND INCOME ATTRIBUTABLE TO DATES FROM AND AFTER
THE CLOSING DATE.  SELLER SHALL RECEIVE ALL COLLECTED RENT AND INCOME
ATTRIBUTABLE TO DATES PRIOR TO THE CLOSING DATE.  IN ADDITION, IF PURCHASER
ELECTS TO TERMINATE ANY UTILITY REBILLING CONTRACT ASSOCIATED WITH THE PROPERTY,
THEN SELLER SHALL RECEIVE A CREDIT AT CLOSING EQUAL TO THE AVERAGE OF THE AMOUNT
OF THE MONTHLY UTILITY BILL ASSOCIATED WITH THE PROPERTY FOR THE PRECEDING 12
MONTHS, MULTIPLIED BY 2, PROVIDED, HOWEVER, THAT IN NO EVENT SHALL SUCH CREDIT
EXCEED $5,500.00.  NOTWITHSTANDING THE FOREGOING, NO PRORATIONS SHALL BE MADE IN
RELATION TO EITHER (A) NON-DELINQUENT RENTS WHICH HAVE NOT BEEN COLLECTED AS OF
THE CLOSING DATE, OR (B) DELINQUENT RENTS EXISTING, IF ANY, AS OF THE CLOSING
DATE (THE FOREGOING (A) AND (B) REFERRED TO HEREIN AS THE "UNCOLLECTED RENTS"). 
IN ADJUSTING FOR UNCOLLECTED RENTS, NO ADJUSTMENTS SHALL BE MADE IN SELLER'S
FAVOR FOR RENTS WHICH HAVE ACCRUED AND ARE UNPAID AS OF THE CLOSING, BUT
PURCHASER SHALL PAY SELLER SUCH UNCOLLECTED RENTS AS AND WHEN COLLECTED BY
PURCHASER.  FOR A PERIOD OF 90 DAYS FOLLOWING CLOSING, PURCHASER AGREES TO BILL
TENANTS OF THE PROPERTY FOR ALL UNCOLLECTED RENTS AND TO TAKE REASONABLE ACTIONS
(WHICH SHALL NOT INCLUDE AN OBLIGATION TO COMMENCE LEGAL ACTION) TO COLLECT
UNCOLLECTED RENTS.  NOTWITHSTANDING THE FOREGOING, PURCHASER'S OBLIGATION TO
COLLECT UNCOLLECTED RENTS SHALL BE LIMITED TO UNCOLLECTED RENTS OF NOT MORE THAN
90 DAYS PAST DUE, AND PURCHASER'S COLLECTION OF RENTS SHALL BE APPLIED, FIRST,
TOWARDS CURRENT RENT AND ANY OTHER AMOUNTS DUE AND OWING UNDER THE LEASES,
SECOND, TO PURCHASER'S REASONABLE THIRD-PARTY COSTS OF SUCH COLLECTION, AND
THIRD, TO UNCOLLECTED RENTS.  AFTER THE CLOSING, SELLER SHALL CONTINUE TO HAVE
THE RIGHT, BUT NOT THE OBLIGATION, IN ITS OWN NAME, TO DEMAND PAYMENT OF AND TO
COLLECT UNCOLLECTED RENTS OWED TO SELLER BY ANY TENANT, WHICH RIGHT SHALL
INCLUDE, WITHOUT LIMITATION, THE RIGHT TO CONTINUE OR COMMENCE LEGAL ACTIONS OR
PROCEEDINGS AGAINST ANY TENANT AND THE DELIVERY OF THE LEASES ASSIGNMENT SHALL
NOT CONSTITUTE A WAIVER BY SELLER OF SUCH RIGHT; PROVIDED HOWEVER, THAT THE
FOREGOING RIGHT OF SELLER SHALL BE LIMITED TO ACTIONS SEEKING MONETARY DAMAGES
AND, IN NO EVENT, SHALL SELLER SEEK TO EVICT ANY TENANTS IN ANY ACTION TO
COLLECT UNCOLLECTED RENTS.  PURCHASER AGREES TO COOPERATE WITH SELLER IN
CONNECTION WITH ALL EFFORTS BY SELLER TO COLLECT SUCH UNCOLLECTED RENTS AND TO
TAKE ALL STEPS, WHETHER BEFORE OR AFTER THE CLOSING DATE, AS MAY BE NECESSARY TO
CARRY OUT THE INTENTION OF THE FOREGOING; PROVIDED, HOWEVER, THAT PURCHASER'S
OBLIGATION TO COOPERATE WITH SELLER PURSUANT TO THIS SENTENCE SHALL NOT OBLIGATE
PURCHASER TO TERMINATE ANY TENANT LEASE WITH AN EXISTING TENANT OR EVICT ANY
EXISTING TENANT FROM THE PROPERTY.

5.4.6.2 AT CLOSING, PURCHASER SHALL RECEIVE A CREDIT AGAINST THE PURCHASE PRICE
IN AN AMOUNT EQUAL TO THE RECEIVED AND UNAPPLIED BALANCE OF ALL CASH (OR CASH
EQUIVALENT) TENANT DEPOSITS, INCLUDING, BUT NOT LIMITED TO, SECURITY, DAMAGE,
PET OR OTHER REFUNDABLE DEPOSITS PAID BY ANY OF THE TENANTS TO SECURE THEIR
RESPECTIVE OBLIGATIONS UNDER THE LEASES, TOGETHER, IN ALL CASES, WITH ANY
INTEREST PAYABLE TO THE TENANTS THEREUNDER AS MAY BE REQUIRED BY THEIR
RESPECTIVE TENANT LEASE OR STATE LAW (THE "TENANT SECURITY DEPOSIT BALANCE"),
ALL AS SET FORTH IN A SEPARATE SECURITY DEPOSIT LEDGER PROVIDED TO PURCHASER
WITH THE PRORATION SCHEDULE.  ANY CASH (OR CASH EQUIVALENTS) HELD BY SELLER
WHICH CONSTITUTES THE TENANT SECURITY DEPOSIT BALANCE SHALL BE RETAINED BY
SELLER IN EXCHANGE FOR THE FOREGOING CREDIT AGAINST THE PURCHASE PRICE AND SHALL
NOT BE TRANSFERRED BY SELLER PURSUANT TO THIS CONTRACT (OR ANY OF THE DOCUMENTS
DELIVERED AT CLOSING), BUT THE OBLIGATION WITH RESPECT TO THE TENANT SECURITY
DEPOSIT BALANCE NONETHELESS SHALL BE ASSUMED BY PURCHASER.  THE TENANT SECURITY
DEPOSIT BALANCE SHALL NOT INCLUDE ANY NON-REFUNDABLE DEPOSITS OR FEES PAID BY
TENANTS TO SELLER, EITHER PURSUANT TO THE LEASES OR OTHERWISE. 


5.4.7    INSURANCE.  NO PRORATION SHALL BE MADE IN RELATION TO INSURANCE
PREMIUMS AND INSURANCE POLICIES WILL NOT BE ASSIGNED TO PURCHASER.  SELLER SHALL
HAVE THE RISK OF LOSS OF THE PROPERTY UNTIL THE CLOSING HAS OCCURRED ("RISK OF
LOSS TRANSFER"), AFTER WHICH TIME THE RISK OF LOSS SHALL PASS TO PURCHASER AND
PURCHASER SHALL BE RESPONSIBLE FOR OBTAINING ITS OWN INSURANCE AS OF THE CLOSING
DATE.


5.4.8    EMPLOYEES.  ALL OF SELLER'S AND SELLER'S MANAGER'S ON-SITE EMPLOYEES
SHALL HAVE THEIR EMPLOYMENT AT THE PROPERTY TERMINATED AS OF THE CLOSING DATE.


5.4.9    CLOSING COSTS.  PURCHASER SHALL PAY (I) ANY SALES, USE, GROSS RECEIPTS
OR SIMILAR TAXES, (II) ANY INTANGIBLE RECORDING TAXES RELATING TO ANY LOAN
OBTAINED BY PURCHASER, (III) ANY PREMIUMS OR FEES REQUIRED TO BE PAID BY
PURCHASER WITH RESPECT TO THE TITLE POLICY PURSUANT TO SECTION 4.1, (IV)
ONE-HALF THE COST OF RECORDING THE DEED AND (V) ONE HALF OF THE CUSTOMARY
CLOSING COSTS OF THE ESCROW AGENT NOT TO EXCEED $500.00.  SELLER SHALL PAY (A)
ANY PREMIUMS OR FEES REQUIRED TO BE PAID BY SELLER WITH RESPECT TO THE TITLE
POLICY PURSUANT TO SECTION 4.1, (B) ALL TRANSFER AND WITHHOLDING TAXES IMPOSED
ON THE CONVEYANCE, (C) ONE HALF OF THE CUSTOMARY CLOSING COSTS OF THE ESCROW
AGENT, (D) ONE-HALF OF THE COST OF RECORDING THE DEED AND (E) THE COST OF
RECORDING ANY INSTRUMENTS REQUIRED TO DISCHARGE ANY LIENS OR ENCUMBRANCES
AGAINST THE PROPERTY NOT CAUSED BY PURCHASER’S ACTIONS THAT SELLER IS REQUIRED
TO DISCHARGE PURSUANT TO THE TERMS OF THIS CONTRACT.  EACH PARTY SHALL PAY ITS
OWN LEGAL FEES.


5.4.10  POSSESSION.  POSSESSION OF THE PROPERTY, SUBJECT TO THE LEASES, PROPERTY
CONTRACTS, OTHER THAN TERMINATED CONTRACTS, AND PERMITTED EXCEPTIONS, SHALL BE
DELIVERED TO PURCHASER AT THE CLOSING UPON RELEASE FROM ESCROW OF ALL ITEMS TO
BE DELIVERED BY PURCHASER PURSUANT TO SECTION 5.3.  TO THE EXTENT REASONABLY
AVAILABLE TO SELLER, ORIGINALS OR COPIES OF THE LEASES AND PROPERTY CONTRACTS,
LEASE FILES, WARRANTIES, GUARANTIES, OPERATING MANUALS, KEYS TO THE PROPERTY,
AND SELLER'S BOOKS AND RECORDS (OTHER THAN PROPRIETARY INFORMATION)
(COLLECTIVELY, "SELLER'S PROPERTY-RELATED FILES AND RECORDS") REGARDING THE
PROPERTY SHALL BE DELIVERED TO PURCHASER AT THE PROPERTY PROMPTLY FOLLOWING THE
CLOSING.  PURCHASER AGREES, FOR A PERIOD OF NOT LESS THAN THREE (3) YEARS AFTER
THE CLOSING (THE "RECORDS HOLD PERIOD"), TO (A) PROVIDE AND ALLOW SELLER
REASONABLE ACCESS TO SELLER'S PROPERTY-RELATED FILES AND RECORDS FOR PURPOSES OF
INSPECTION AND COPYING THEREOF, AND (B) NOT DISPOSE OF SELLER'S PROPERTY-RELATED
FILES AND RECORDS.


5.5       POST CLOSING ADJUSTMENTS.

  Purchaser or Seller may request that Purchaser and Seller undertake to
re-adjust any item on the Proration Schedule (or any item omitted therefrom),
with the exception of real property taxes which shall be final and not subject
to readjustment, in accordance with the provisions of Section 5.4 of this
Contract; provided, however, that neither party shall have any obligation to
re-adjust any items (a) after the expiration of 90 days after Closing, or (b)
subject to such 90-day period, unless such items exceed $2,000.00 in the
aggregate.


ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER


6.1       SELLER'S REPRESENTATIONS.

  Except, in all cases, for any fact, information or condition disclosed in the
Title Documents, the Permitted Exceptions, the Property Contracts, or the
Materials, or which is otherwise known by Purchaser prior to the Closing, Seller
represents and warrants to Purchaser the following (collectively, the "Seller's
Representations") as of the Effective Date and as of the Closing Date; provided
that Purchaser's remedies if any such Seller's Representations are untrue as of
the Closing Date are limited to those set forth in Section 8.1. 


6.1.1    SELLER IS VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
STATE OF ITS FORMATION SET FORTH IN THE INITIAL PARAGRAPH OF THIS CONTRACT; AND,
SUBJECT TO SECTION 8.2.5, HAS OR AT THE CLOSING SHALL HAVE THE ENTITY POWER AND
AUTHORITY TO SELL AND CONVEY THE PROPERTY AND TO EXECUTE THE DOCUMENTS TO BE
EXECUTED BY SELLER AND PRIOR TO THE CLOSING WILL HAVE TAKEN AS APPLICABLE, ALL
CORPORATE, PARTNERSHIP, LIMITED LIABILITY COMPANY OR EQUIVALENT ENTITY ACTIONS
REQUIRED FOR THE EXECUTION AND DELIVERY OF THIS CONTRACT, AND THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT.  THE COMPLIANCE WITH OR
FULFILLMENT OF THE TERMS AND CONDITIONS HEREOF WILL NOT CONFLICT WITH, OR RESULT
IN A BREACH OF, THE TERMS, CONDITIONS OR PROVISIONS OF, OR CONSTITUTE A DEFAULT
UNDER, ANY CONTRACT TO WHICH SELLER IS A PARTY OR BY WHICH SELLER IS OTHERWISE
BOUND, WHICH CONFLICT, BREACH OR DEFAULT WOULD HAVE A MATERIAL ADVERSE AFFECT ON
SELLER'S ABILITY TO CONSUMMATE THE TRANSACTION CONTEMPLATED BY THIS CONTRACT OR
ON THE PROPERTY.  SUBJECT TO SECTION 8.2.5, THIS CONTRACT IS A VALID AND BINDING
AGREEMENT AGAINST SELLER IN ACCORDANCE WITH ITS TERMS;


6.1.2    SELLER IS NOT A "FOREIGN PERSON," AS THAT TERM IS USED AND DEFINED IN
THE INTERNAL REVENUE CODE, SECTION 1445, AS AMENDED;


6.1.3    EXCEPT FOR (A) ANY ACTIONS BY SELLER TO EVICT TENANTS UNDER THE LEASES,
OR (B) ANY MATTER COVERED BY SELLER'S CURRENT INSURANCE POLICY(IES), TO SELLER'S
KNOWLEDGE, THERE ARE NO ACTIONS, PROCEEDINGS, LITIGATION OR GOVERNMENTAL
INVESTIGATIONS OR CONDEMNATION ACTIONS EITHER PENDING OR THREATENED IN WRITING
AGAINST THE PROPERTY, WHICH WILL ADVERSELY IMPACT SELLER'S ABILITY TO CONVEY THE
PROPERTY OR WHICH MIGHT MATERIALLY ADVERSELY AFFECT THE PROPERTY AFTER CLOSING;


6.1.4    TO SELLER'S KNOWLEDGE, SELLER HAS NOT RECEIVED ANY WRITTEN NOTICE OF
ANY MATERIAL DEFAULT BY SELLER UNDER ANY OF THE PROPERTY CONTRACTS THAT WILL NOT
BE TERMINATED ON THE CLOSING DATE;


6.1.5    TO SELLER'S KNOWLEDGE, (I) THE RENT ROLL (AS UPDATED PURSUANT TO
SECTION 5.2.9) IS COMPLETE AND ACCURATE IN ALL MATERIAL RESPECTS AND DESCRIBES
THE FOLLOWING INFORMATION CONCERNING THE LEASES AS OF THE DATE THEREON: (A) UNIT
NUMBER, (B) NAME OF TENANT, (C) RENTAL RATE, AND (D) EXPIRATION DATE, AND (II)
THE SECURITY DEPOSIT LEDGER DELIVERED TO PURCHASER TOGETHER WITH THE MATERIALS
(AS UPDATED PURSUANT TO SECTION 5.4.6) IS COMPLETE AND ACCURATE IN ALL MATERIAL
RESPECTS AND DESCRIBES THE AMOUNT OF SECURITY DEPOSITS FOR THE LEASES;


6.1.6    TO SELLER'S KNOWLEDGE, THE PROPERTY CONTRACTS LIST (AS UPDATED PURSUANT
TO SECTION 5.2.10) IS COMPLETE AND ACCURATE IN ALL MATERIAL RESPECTS; AND


6.1.7    TO SELLER’S KNOWLEDGE, SELLER HAS NOT RECEIVED FROM ANY GOVERNMENTAL
AUTHORITY WRITTEN NOTICE OF ANY MATERIAL VIOLATION OF ANY BUILDING, ZONING,
FIRE, HEALTH OR ENVIRONMENTAL CODE OR ANY OTHER STATUTE APPLICABLE TO THE
PROPERTY WHICH HAS NOT BEEN CURED, OR WILL NOT BE CURED PRIOR TO CLOSING.


6.2       AS-IS.

  Except as otherwise expressly set forth in Seller's Representations:


6.2.1    THE PROPERTY IS EXPRESSLY PURCHASED AND SOLD "AS IS," "WHERE IS," AND
"WITH ALL FAULTS." 


6.2.2    THE PURCHASE PRICE AND THE TERMS AND CONDITIONS SET FORTH HEREIN ARE
THE RESULT OF ARM'S-LENGTH BARGAINING BETWEEN ENTITIES FAMILIAR WITH
TRANSACTIONS OF THIS KIND, AND SAID PRICE, TERMS AND CONDITIONS REFLECT THE FACT
THAT PURCHASER SHALL HAVE THE BENEFIT OF, BUT IS NOT RELYING UPON, ANY
INFORMATION PROVIDED BY SELLER OR BROKER OR STATEMENTS, REPRESENTATIONS OR
WARRANTIES, EXPRESS OR IMPLIED, MADE BY OR ENFORCEABLE DIRECTLY AGAINST SELLER
OR BROKER, INCLUDING, WITHOUT LIMITATION, ANY RELATING TO THE VALUE OF THE
PROPERTY, THE PHYSICAL OR ENVIRONMENTAL CONDITION OF THE PROPERTY, ANY STATE,
FEDERAL, COUNTY OR LOCAL LAW, ORDINANCE, ORDER OR PERMIT; OR THE SUITABILITY,
COMPLIANCE OR LACK OF COMPLIANCE OF THE PROPERTY WITH ANY REGULATION, OR ANY
OTHER ATTRIBUTE OR MATTER OF OR RELATING TO THE PROPERTY (OTHER THAN ANY
COVENANTS OF TITLE CONTAINED IN THE DEED CONVEYING THE PROPERTY AND SELLER'S
REPRESENTATIONS).  PURCHASER AGREES THAT SELLER SHALL NOT BE RESPONSIBLE OR
LIABLE TO PURCHASER FOR ANY DEFECTS, ERRORS OR OMISSIONS IN THE MATERIALS, OR ON
ACCOUNT OF ANY CONDITIONS AFFECTING THE PROPERTY. 


6.2.3    PURCHASER, ITS SUCCESSORS AND ASSIGNS, AND ANYONE CLAIMING BY, THROUGH
OR UNDER PURCHASER, HEREBY FULLY RELEASES SELLER'S INDEMNIFIED PARTIES FROM, AND
IRREVOCABLY WAIVES ITS RIGHT TO MAINTAIN, ANY AND ALL CLAIMS AND CAUSES OF
ACTION THAT IT OR THEY MAY NOW HAVE OR HEREAFTER ACQUIRE AGAINST SELLER'S
INDEMNIFIED PARTIES WITH RESPECT TO ANY AND ALL LOSSES ARISING FROM OR RELATED
TO ANY DEFECTS, ERRORS, OMISSIONS IN THE MATERIALS OR OTHER CONDITIONS AFFECTING
THE PROPERTY, UNLESS SUCH DEFECTS, ERRORS, OMISSIONS IN THE MATERIALS OR OTHER
CONDITIONS AFFECTING THE PROPERTY ARE WILLFULLY, INTENTIONALLY AND FRAUDULENTLY
CAUSED BY SELLER’S INDEMNIFIED PARTIES.


6.2.4    PURCHASER REPRESENTS AND WARRANTS THAT, AS OF THE DATE HEREOF AND AS OF
THE CLOSING DATE, IT HAS AND SHALL HAVE REVIEWED AND CONDUCTED SUCH INDEPENDENT
ANALYSES, STUDIES (INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL STUDIES AND
ANALYSES CONCERNING THE PRESENCE OF LEAD, ASBESTOS, WATER INTRUSION AND/OR
FUNGAL GROWTH AND ANY RESULTING DAMAGE, PCBS AND RADON IN AND ABOUT THE
PROPERTY), REPORTS, INVESTIGATIONS AND INSPECTIONS AS IT DEEMS APPROPRIATE IN
CONNECTION WITH THE PROPERTY.  IF SELLER PROVIDES OR HAS PROVIDED ANY DOCUMENTS,
SUMMARIES, OPINIONS OR WORK PRODUCT OF CONSULTANTS, SURVEYORS, ARCHITECTS,
ENGINEERS, TITLE COMPANIES, GOVERNMENTAL AUTHORITIES OR ANY OTHER PERSON OR
ENTITY WITH RESPECT TO THE PROPERTY, INCLUDING, WITHOUT LIMITATION, THE OFFERING
PREPARED BY BROKER, PURCHASER AND SELLER AGREE THAT SELLER HAS DONE SO OR SHALL
DO SO ONLY FOR THE CONVENIENCE OF BOTH PARTIES, PURCHASER SHALL NOT RELY THEREON
AND THE RELIANCE BY PURCHASER UPON ANY SUCH DOCUMENTS, SUMMARIES, OPINIONS OR
WORK PRODUCT SHALL NOT CREATE OR GIVE RISE TO ANY LIABILITY OF OR AGAINST
SELLER'S INDEMNIFIED PARTIES.  PURCHASER ACKNOWLEDGES AND AGREES THAT NO
REPRESENTATION HAS BEEN MADE AND NO RESPONSIBILITY IS ASSUMED BY SELLER WITH
RESPECT TO CURRENT AND FUTURE APPLICABLE ZONING OR BUILDING CODE REQUIREMENTS OR
THE COMPLIANCE OF THE PROPERTY WITH ANY OTHER LAWS, RULES, ORDINANCES OR
REGULATIONS, THE FINANCIAL EARNING CAPACITY OR EXPENSE HISTORY OF THE PROPERTY,
THE CONTINUATION OF CONTRACTS, CONTINUED OCCUPANCY LEVELS OF THE PROPERTY, OR
ANY PART THEREOF, OR THE CONTINUED OCCUPANCY BY TENANTS OF ANY LEASES OR,
WITHOUT LIMITING ANY OF THE FOREGOING, OCCUPANCY AT CLOSING. 


6.2.5    PRIOR TO CLOSING, SELLER SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION,
TO ENFORCE ITS RIGHTS AGAINST ANY AND ALL PROPERTY OCCUPANTS, GUESTS OR
TENANTS.  PURCHASER AGREES THAT THE DEPARTURE OR REMOVAL, PRIOR TO CLOSING, OF
ANY OF SUCH GUESTS, OCCUPANTS OR TENANTS SHALL NOT BE THE BASIS FOR, NOR SHALL
IT GIVE RISE TO, ANY CLAIM ON THE PART OF PURCHASER, NOR SHALL IT AFFECT THE
OBLIGATIONS OF PURCHASER UNDER THIS CONTRACT IN ANY MANNER WHATSOEVER; AND
PURCHASER SHALL CLOSE TITLE AND ACCEPT DELIVERY OF THE DEED WITH OR WITHOUT SUCH
TENANTS IN POSSESSION AND WITHOUT ANY ALLOWANCE OR REDUCTION IN THE PURCHASE
PRICE UNDER THIS CONTRACT.    


6.3       SURVIVAL OF SELLER'S REPRESENTATIONS.

  Seller and Purchaser agree that Seller's Representations shall survive Closing
for a period of 6 months (the "Survival Period").  Seller shall have no
liability after the Survival Period with respect to Seller's Representations
contained herein except to the extent that Purchaser has requested arbitration
against Seller during the Survival Period for breach of any of Seller's
Representations.  Under no circumstances shall Seller be liable to Purchaser for
more than $300,000 in any individual instance or in the aggregate for all
breaches of Seller's Representations, nor shall Purchaser be entitled to bring
any claim for a breach of Seller's Representations unless the claim for damages
(either in the aggregate or as to any individual claim) by Purchaser exceeds
$2,000.  In the event that Seller breaches any representation contained in
Section 6.1 and Purchaser had knowledge of such breach prior to the Closing
Date, and elected to close regardless, Purchaser shall be deemed to have waived
any right of recovery, and Seller shall not have any liability in connection
therewith.


6.4       DEFINITION OF SELLER'S KNOWLEDGE.

  Any representations and warranties made "to the knowledge of Seller" shall not
be deemed to imply any duty of inquiry.  For purposes of this Contract, the term
Seller's "knowledge" shall mean and refer only to actual knowledge of the
Regional Property Manager and the Community Manager and shall not be construed
to refer to the knowledge of any other partner, officer, director, agent,
employee or representative of Seller, or any affiliate of Seller, or to impose
upon such Regional Property Manager and Community Manager any duty to
investigate the matter to which such actual knowledge or the absence thereof
pertains, or to impose upon such Regional Property Manager and Community Manager
any individual personal liability.  As used herein, the term "Regional Property
Manager" shall refer to Brian Baker who is the regional property manager
handling this Property and the term "Community Manager" shall refer to Jessie
Lovett who is the community manager handling this Property.


6.5       REPRESENTATIONS AND WARRANTIES OF PURCHASER.

  For the purpose of inducing Seller to enter into this Contract and to
consummate the sale and purchase of the Property in accordance herewith,
Purchaser represents and warrants to Seller the following as of the Effective
Date and as of the Closing Date:


6.5.1    PURCHASER IS VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF
GEORGIA.


6.5.2    PURCHASER, ACTING THROUGH ANY OF ITS OR THEIR DULY EMPOWERED AND
AUTHORIZED OFFICERS OR MEMBERS, HAS FULL POWER AND AUTHORITY TO ENTER INTO THIS
CONTRACT, TO EXECUTE AND DELIVER THE DOCUMENTS AND INSTRUMENTS REQUIRED OF
PURCHASER HEREIN, AND TO PERFORM ITS OBLIGATIONS HEREUNDER; AND NO CONSENT OF
ANY OF PURCHASER'S PARTNERS, DIRECTORS, OFFICERS OR MEMBERS ARE REQUIRED TO SO
EMPOWER OR AUTHORIZE PURCHASER.  THE COMPLIANCE WITH OR FULFILLMENT OF THE TERMS
AND CONDITIONS HEREOF WILL NOT CONFLICT WITH, OR RESULT IN A BREACH OF, THE
TERMS, CONDITIONS OR PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER, ANY CONTRACT
TO WHICH PURCHASER IS A PARTY OR BY WHICH PURCHASER IS OTHERWISE BOUND, WHICH
CONFLICT, BREACH OR DEFAULT WOULD HAVE A MATERIAL ADVERSE AFFECT ON PURCHASER'S
ABILITY TO CONSUMMATE THE TRANSACTION CONTEMPLATED BY THIS CONTRACT.  THIS
CONTRACT IS A VALID AND BINDING AGREEMENT AGAINST PURCHASER IN ACCORDANCE WITH
ITS TERMS.


6.5.3    NO PENDING OR, TO THE KNOWLEDGE OF PURCHASER, THREATENED LITIGATION
EXISTS WHICH IF DETERMINED ADVERSELY WOULD RESTRAIN THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS CONTRACT OR WOULD DECLARE ILLEGAL, INVALID OR
NON-BINDING ANY OF PURCHASER'S OBLIGATIONS OR COVENANTS TO SELLER.


6.5.4    OTHER THAN SELLER'S REPRESENTATIONS, PURCHASER HAS NOT RELIED ON ANY
REPRESENTATION OR WARRANTY MADE BY SELLER OR ANY REPRESENTATIVE OF SELLER
(INCLUDING, WITHOUT LIMITATION, BROKER) IN CONNECTION WITH THIS CONTRACT AND THE
ACQUISITION OF THE PROPERTY.


6.5.5    THE BROKER AND ITS AFFILIATES DO NOT, AND WILL NOT AT THE CLOSING, HAVE
ANY DIRECT OR INDIRECT LEGAL, BENEFICIAL, ECONOMIC OR VOTING INTEREST IN
PURCHASER (OR IN AN ASSIGNEE OF PURCHASER, WHICH PURSUANT TO SECTION 13.3,
ACQUIRES THE PROPERTY AT THE CLOSING), NOR HAS PURCHASER OR ANY AFFILIATE OF
PURCHASER GRANTED (AS OF THE EFFECTIVE DATE OR THE CLOSING DATE) THE BROKER OR
ANY OF ITS AFFILIATES ANY RIGHT OR OPTION TO ACQUIRE ANY DIRECT OR INDIRECT
LEGAL, BENEFICIAL, ECONOMIC OR VOTING INTEREST IN PURCHASER.


6.5.6    PURCHASER IS NOT A PROHIBITED PERSON.


6.5.7    TO PURCHASER'S KNOWLEDGE, NONE OF ITS INVESTORS, AFFILIATES OR BROKERS
OR OTHER AGENTS (IF ANY), ACTING OR BENEFITING IN ANY CAPACITY IN CONNECTION
WITH THIS CONTRACT IS A PROHIBITED PERSON.


6.5.8    THE FUNDS OR OTHER ASSETS PURCHASER WILL TRANSFER TO SELLER UNDER THIS
CONTRACT ARE NOT THE PROPERTY OF, OR BENEFICIALLY OWNED, DIRECTLY OR INDIRECTLY,
BY A PROHIBITED PERSON.


6.5.9    THE FUNDS OR OTHER ASSETS PURCHASER WILL TRANSFER TO SELLER UNDER THIS
CONTRACT ARE NOT THE PROCEEDS OF SPECIFIED UNLAWFUL ACTIVITY AS DEFINED BY 18
U.S.C. § 1956(C)(7).


ARTICLE VII
OPERATION OF THE PROPERTY


7.1       LEASES AND PROPERTY CONTRACTS.

  During the period of time from the Effective Date to the Closing Date, in its
ordinary course of business Seller may enter into new Property Contracts, new
Leases, renew existing Leases or modify, terminate or accept the surrender or
forfeiture of any of the Leases, modify any Property Contracts, or institute and
prosecute any available remedies for default under any Lease or Property
Contract without first obtaining the written consent of Purchaser; provided,
however, Seller agrees that, without the prior written consent of Purchaser,
which consent shall not be unreasonably withheld, conditioned or delayed, any
new or renewed Leases shall not have a term in excess of 1 year and any new
Property Contract shall be terminable upon 30 days notice without penalty.


7.2       GENERAL OPERATION OF PROPERTY.

  Except as specifically set forth in this Article VII, Seller shall continue to
operate the Property after the Effective Date in the ordinary course of business
in a manner consistent with Seller’s customary operation of the Property, and
except as necessary in Seller's sole discretion to address (a) any life or
safety issue at the Property or (b) any other matter which in Seller's
reasonable discretion materially adversely affects the use, operation or value
of the Property, Seller will not make any material alterations to the Property
or remove any material Fixtures and Tangible Personal Property without the prior
written consent of Purchaser which consent shall not be unreasonably withheld,
denied or delayed.


7.3       LIENS.

  Seller covenants that it will not voluntarily create or cause any lien or
encumbrance to attach to the Property between the Effective Date and the Closing
Date (other than Leases and Property Contracts as provided in Section 7.1)
unless Purchaser approves such lien or encumbrance, which approval shall not be
unreasonably withheld, conditioned or delayed.  If Purchaser approves any such
subsequent lien or encumbrance, the same shall be deemed a Permitted Encumbrance
for all purposes hereunder.


7.4       TAX APPEALS.

  If any tax reduction proceedings, tax protest proceedings or tax assessment
appeals for the Property, relating to any fiscal years through and including
fiscal year 2010, are pending at the time of Closing, Seller reserves and shall
have the right to continue to prosecute and/or settle the same without the
consent of Purchaser.  Seller hereby reserves and shall have the exclusive
right, at any time after the Closing Date, to institute a tax reduction
proceeding, tax protest proceeding or tax assessment appeal for the Property
with respect to real estate taxes attributable to fiscal years 2009 and/or 2010
and Seller shall have the right to prosecute and/or settle the same without the
consent of Purchaser.  Notwithstanding the foregoing, Seller shall not
terminate, dismiss or cancel any such tax protest proceeding or appeal for tax
year 2010 without Purchaser’s consent; provided, however, that if Seller desires
to terminate, dismiss or cancel any such tax protest proceeding or appeal and
Purchaser does not consent to same, then (i) Seller shall assign to Purchaser,
and Purchaser shall assume, such tax protest proceeding or appeal (including
with respect to any periods prior to the Closing Date) and (ii) Purchaser (at
Purchaser’s sole cost and expense, subject to the last sentence of this Section
7.4) shall cause Seller’s existing counsel with respect to such tax protest
proceeding or appeal to continue to serve as counsel for the owner of the
Property with respect to such tax protest proceeding or appeal until such time
as same is settled or otherwise concluded.  Purchaser agrees that it shall not
independently institute any tax reduction proceedings, tax protest proceedings,
or tax assessment appeals for the Property with respect to the 2009 and/or 2010
tax years.  Purchaser shall reasonably cooperate with Seller in connection with
the prosecution and/or settlement of any such tax reduction proceedings, tax
protest proceedings or tax assessment appeals, including executing such
documents as Seller may reasonably request in order for Seller to prosecute
and/or settle any such proceedings.  Any refunds or savings in the payment of
taxes resulting from any tax reduction proceedings, tax protest proceedings or
tax assessment appeals applicable to the period prior to the Closing Date shall
belong to Seller and any refunds or savings in the payment of taxes applicable
to the period from and after the Closing Date shall belong to Purchaser.  All
attorneys’ fees and other expenses incurred in obtaining such refunds or savings
shall be apportioned between Seller and Purchaser in proportion to the gross
amount of such refunds or savings payable to Seller and Purchaser, respectively;
provided Purchaser’s obligation to contribute to such expenses shall be limited
to the amount of any refund or savings payable to Purchaser for tax year 2010.


7.5       PROPERTY INSURANCE.

  From the Effective Date through the Closing, Seller shall maintain in full
force and effect property insurance on the Property.


7.6       RENT-READY CONDITION.

  Seller agrees that at the Closing either (a) all units at the Property which
have been vacant for five (5) Business Days or more prior to the Closing Date
shall be in rent-ready condition in accordance with Seller’s customary
management practices at the Property (“Rent-Ready Condition”), or (b) Purchaser
shall receive a credit against the Purchase Price in an amount equal to the
product of (i) the number of units at the Property on the date of the Closing
that have been vacant for five (5) Business Days (or more) and are not in
Rent-Ready Condition, and (ii) $750.00.


ARTICLE VIII
CONDITIONS PRECEDENT TO CLOSING


8.1       PURCHASER'S CONDITIONS TO CLOSING.

  Purchaser's obligation to close under this Contract shall be subject to and
conditioned upon the fulfillment of the following conditions precedent:


8.1.1    ALL OF THE DOCUMENTS REQUIRED TO BE DELIVERED BY SELLER TO PURCHASER AT
THE CLOSING PURSUANT TO THE TERMS AND CONDITIONS HEREOF SHALL HAVE BEEN
DELIVERED;


8.1.2    EACH OF SELLER'S REPRESENTATIONS SHALL BE TRUE IN ALL MATERIAL RESPECTS
AS OF THE CLOSING DATE;


8.1.3    SELLER SHALL HAVE COMPLIED WITH, FULFILLED AND PERFORMED IN ALL
MATERIAL RESPECTS EACH OF THE COVENANTS, TERMS AND CONDITIONS TO BE COMPLIED
WITH, FULFILLED OR PERFORMED BY SELLER HEREUNDER; AND


8.1.4    NEITHER SELLER NOR SELLER'S GENERAL PARTNER SHALL BE A DEBTOR IN ANY
BANKRUPTCY PROCEEDING.

Notwithstanding anything to the contrary, there are no other conditions to
Purchaser's obligation to Close except as expressly set forth in this Section
8.1.  If any condition set forth in this Section 8.1 is not met, Purchaser may
(a) waive any of the foregoing conditions and proceed to Closing on the Closing
Date with no offset or deduction from the Purchase Price, (b) terminate this
Contract and receive a return of the Deposit from the Escrow Agent, or (c) if
such failure constitutes a default by Seller of its covenants hereunder,
exercise any of its remedies pursuant to Section 10.2. 


8.2       SELLER'S CONDITIONS TO CLOSING.

  Without limiting any of the rights of Seller elsewhere provided for in this
Contract, Seller's obligation to close with respect to conveyance of the
Property under this Contract shall be subject to and conditioned upon the
fulfillment of the following conditions precedent:


8.2.1    ALL OF THE DOCUMENTS AND FUNDS REQUIRED TO BE DELIVERED BY PURCHASER TO
SELLER AT THE CLOSING PURSUANT TO THE TERMS AND CONDITIONS HEREOF SHALL HAVE
BEEN DELIVERED;


8.2.2    EACH OF THE REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASER
CONTAINED HEREIN SHALL BE TRUE IN ALL MATERIAL RESPECTS AS OF THE CLOSING DATE;


8.2.3    PURCHASER SHALL HAVE COMPLIED WITH, FULFILLED AND PERFORMED IN ALL
MATERIAL RESPECTS EACH OF THE COVENANTS, TERMS AND CONDITIONS TO BE COMPLIED
WITH, FULFILLED OR PERFORMED BY PURCHASER HEREUNDER;


8.2.4    NEITHER PURCHASER NOR PURCHASER'S MEMBER(S) SHALL BE A DEBTOR IN ANY
BANKRUPTCY PROCEEDING;


8.2.5    SELLER SHALL HAVE RECEIVED ALL CONSENTS, DOCUMENTATION AND APPROVALS
NECESSARY TO CONSUMMATE AND FACILITATE THE TRANSACTIONS CONTEMPLATED HEREBY,
INCLUDING, WITHOUT LIMITATION, ALL CONSENTS, DOCUMENTS AND APPROVALS AS REQUIRED
(A) FROM SELLER'S PARTNERS, MEMBERS, MANAGERS, SHAREHOLDERS OR DIRECTORS TO THE
EXTENT REQUIRED BY SELLER'S (OR SELLER'S AFFILIATES') ORGANIZATIONAL DOCUMENTS,
AND (B) BY LAW; AND


8.2.6    THERE SHALL NOT BE ANY PENDING LITIGATION OR, TO THE KNOWLEDGE OF
EITHER PURCHASER OR SELLER, ANY LITIGATION THREATENED IN WRITING, WHICH, IF
ADVERSELY DETERMINED, WOULD RESTRAIN THE CONSUMMATION OF ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS CONTRACT OR DECLARE ILLEGAL, INVALID OR NONBINDING ANY OF
THE COVENANTS OR OBLIGATIONS OF THE PURCHASER.

If any of the foregoing conditions to Seller's obligations to close with respect
to the conveyance of the Property under this Contract are not met, Seller may
(a) waive any of the foregoing conditions and proceed to Closing on the Closing
Date, (b) terminate this Contract, or (c) if such failure constitutes a default
by Purchaser, exercise any of its remedies pursuant to Section 10.1.


ARTICLE IX
BROKERAGE


9.1       INDEMNITY.

  Seller represents and warrants to Purchaser that it has dealt only with
William H. Shippen of Apartment Realty Advisors, having an address at 6445
Powers Road, Suite 300, Atlanta, Georgia 30339 ("Broker") in connection with
this Contract.  Seller and Purchaser each represents and warrants to the other
that, other than Broker, it has not dealt with or utilized the services of any
other real estate broker, sales person or finder in connection with this
Contract, and each party agrees to indemnify, hold harmless, and, if requested
in the sole and absolute discretion of the indemnitee, defend (with counsel
chosen by the indemnitor and reasonably approved by the indemnitee) the other
party from and against all Losses relating to brokerage commissions and finder's
fees arising from or attributable to the acts or omissions of the indemnifying
party. 


9.2       BROKER COMMISSION.

  If Closing occurs, Seller agrees to pay Broker a commission according to the
terms of a separate contract.  Broker shall not be deemed a party or third party
beneficiary of this Contract.  As a condition to Seller's obligation to pay the
commission, Broker shall execute the signature page for Broker attached hereto
solely for purposes of confirming the matters set forth therein.


ARTICLE X
DEFAULTS AND REMEDIES


10.1     PURCHASER DEFAULT.

  If Purchaser defaults on its obligations hereunder to (a) deliver the Initial
Deposit or Additional Deposit (or any other deposit or payment required of
Purchaser hereunder), (b) deliver to Seller the deliveries specified under
Section 5.3 on the date required thereunder, or (c) deliver the Purchase Price
in accordance with Article II and close on the purchase of the Property on the
Closing Date, then, immediately and without the right to receive notice or to
cure pursuant to Section 2.3.3, Purchaser shall forfeit the Deposit, and the
Escrow Agent shall deliver the Deposit to Seller, and neither party shall be
obligated to proceed with the purchase and sale of the Property.  If Purchaser
defaults on any of its other representations, warranties or obligations under
this Contract, and such default continues for more than 10 days after written
notice from Seller, then Purchaser shall forfeit the Deposit, and the Escrow
Agent shall deliver the Deposit to Seller, and neither party shall be obligated
to proceed with the purchase and sale of the Property.  The Deposit is
liquidated damages, is deemed not to be a penalty and recourse to the Deposit
is, except for Purchaser's indemnity and confidentiality obligations hereunder,
Seller's sole and exclusive remedy for Purchaser's failure to perform its
obligation to purchase the Property or breach of a representation or warranty. 
Seller expressly waives the remedies of specific performance and additional
damages for such default by Purchaser.  SELLER AND PURCHASER ACKNOWLEDGE THAT
SELLER'S DAMAGES WOULD BE DIFFICULT TO DETERMINE, AND THAT THE DEPOSIT IS A
REASONABLE ESTIMATE OF SELLER'S DAMAGES RESULTING FROM A DEFAULT BY PURCHASER IN
ITS OBLIGATION TO PURCHASE THE PROPERTY.  SELLER AND PURCHASER FURTHER AGREE
THAT THIS SECTION 10.1 IS INTENDED TO AND DOES LIQUIDATE THE AMOUNT OF DAMAGES
DUE SELLER, AND SHALL BE SELLER'S EXCLUSIVE REMEDY AGAINST PURCHASER, BOTH AT
LAW AND IN EQUITY, ARISING FROM OR RELATED TO A BREACH BY PURCHASER OF ITS
OBLIGATION TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT, OTHER
THAN WITH RESPECT TO PURCHASER'S INDEMNITY AND CONFIDENTIALITY OBLIGATIONS
HEREUNDER.

 


10.2     SELLER DEFAULT.

  If Seller (i) defaults on its obligations hereunder to deliver to Escrow Agent
the deliveries specified under Section 5.2 on the date required thereunder, or
to close on the sale of the Property on the Closing Date, or (ii) prior to the
Closing defaults on its covenants or obligations under this Contract, and such
default continues for more than 10 days after written notice from Purchaser,
then, at Purchaser's election and as Purchaser's exclusive remedy, Purchaser may
either (a) terminate this Contract, and all payments and things of value,
including the Deposit, provided by Purchaser hereunder shall be returned to
Purchaser and Purchaser may recover, as its sole recoverable damages (but
without limiting its right to receive a refund of the Deposit), its direct and
actual out-of-pocket expenses and costs (documented by paid invoices to third
parties) in connection with this transaction, which damages shall not exceed
$50,000 in the aggregate, or (b) subject to the conditions below, seek specific
performance of Seller’s obligation to close on the sale of the Property pursuant
to this Contract (but not damages).  Purchaser may seek specific performance of
Seller's obligation to close on the sale of the Property pursuant to this
Contract only if, as a condition precedent to initiating such litigation for
specific performance, Purchaser shall (x) not otherwise be in default under this
Contract; and (y) file suit therefor with the court on or before the 90th day
after the Closing Date.  If Purchaser fails to file an action for specific
performance within 90 days after the Closing Date, then Purchaser shall be
deemed to have elected to terminate the Contract in accordance with subsection
(a) above.  Purchaser agrees that it shall promptly deliver to Seller an
assignment of all of Purchaser's right, title and interest in and to (together
with possession of) all plans, studies, surveys, reports, and other materials
paid for with the out-of-pocket expenses reimbursed by Seller pursuant to the
foregoing sentence.  SELLER AND PURCHASER FURTHER AGREE THAT THIS SECTION 10.2
IS INTENDED TO AND DOES LIMIT THE AMOUNT OF DAMAGES DUE PURCHASER AND THE
REMEDIES AVAILABLE TO PURCHASER, AND SHALL BE PURCHASER'S EXCLUSIVE REMEDY
AGAINST SELLER, BOTH AT LAW AND IN EQUITY ARISING FROM OR RELATED TO A BREACH BY
SELLER OF ITS COVENANTS OR ITS OBLIGATION TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THIS CONTRACT.  UNDER NO CIRCUMSTANCES MAY PURCHASER SEEK OR BE
ENTITLED TO RECOVER ANY SPECIAL, CONSEQUENTIAL, PUNITIVE, SPECULATIVE OR
INDIRECT DAMAGES, ALL OF WHICH PURCHASER SPECIFICALLY WAIVES, FROM SELLER FOR
ANY BREACH BY SELLER, OF ITS COVENANTS OR ITS OBLIGATIONS UNDER THIS CONTRACT. 
PURCHASER SPECIFICALLY WAIVES THE RIGHT TO FILE ANY LIS PENDENS OR ANY LIEN
AGAINST THE PROPERTY UNLESS AND UNTIL IT HAS FILED AND IS DILIGENTLY PURSUING AN
ACTION SEEKING SPECIFIC PERFORMANCE.


ARTICLE XI
RISK OF LOSS OR CASUALTY


11.1     MAJOR DAMAGE.

  In the event that the Property is damaged or destroyed by fire or other
casualty prior to Risk of Loss Transfer, and the cost for demolition, site
cleaning, restoration, replacement, or other repairs (collectively, the
"Repairs") is more than $500,000.00 (a "Major Damage"), then Seller shall have
no obligation to make such Repairs, and shall notify Purchaser in writing of
such damage or destruction (the "Damage Notice").  If there is a Major Damage,
then Purchaser may elect, by delivering written notice to Seller on or before
the earlier of (x) Closing and (y) the date which is ten (10) days after
Purchaser's receipt of the Damage Notice, to terminate this Contract, in which
event the Deposit shall be returned to Purchaser.  In the event Purchaser fails
to timely terminate this Contract pursuant to this Section 11.1, this
transaction shall be closed in accordance with Section 11.3 below.


11.2     MINOR DAMAGE.

  In the event that the Property is damaged or destroyed by fire or other
casualty prior to Risk of Loss Transfer, and the cost of Repairs is equal to or
less than $500,000.00, then this transaction shall be closed in accordance with
Section 11.3, notwithstanding such casualty.  In such event, Seller may at its
election endeavor to make such Repairs to the Property, if such Repairs can be
reasonably effected before the Closing.  Regardless of Seller's election to
commence such Repairs, or Seller's ability to complete such Repairs prior to
Closing, this transaction shall be closed in accordance with Section 11.3 below.


11.3     CLOSING.

  In the event Purchaser fails to terminate this Contract following a casualty
as set forth in Section 11.1, or in the event of a casualty as set forth in
Section 11.2, then this transaction shall be closed in accordance with the terms
of the Contract, at Seller's election, either (i) for the full Purchase Price,
notwithstanding any such casualty, in which case Purchaser shall, at Closing,
execute and deliver an assignment and assumption (in a form reasonably required
by Seller) of Seller's rights and obligations with respect to the insurance
claim related to such casualty, and thereafter Purchaser shall receive all
insurance proceeds pertaining to such claim, less any amounts which may already
have been spent by Seller for Repairs (plus a credit against the Purchase Price
at Closing in the amount of any deductible payable by Seller in connection
therewith); or (ii) for the full Purchase Price less a credit to Purchaser in
the amount necessary to complete such Repairs (less any amounts which may
already have been spent by Seller for Repairs).


11.4     REPAIRS.

  To the extent that Seller elects to commence any Repairs prior to Closing,
then Seller shall be entitled to receive and apply available insurance proceeds
to any portion of such Repairs completed or installed prior to Closing, with
Purchaser being responsible for completion of such Repairs after Closing.  To
the extent that any Repairs have been commenced prior to Closing, then the
Property Contracts shall include, and Purchaser shall assume at Closing, all
construction and other contracts entered into by Seller in connection with such
Repairs; provided however, that (except in the event of emergency, as determined
in Seller’s sole discretion) Seller will consult with Purchaser prior to
entering into any such contract if Purchaser will likely have to assume such
Contract.  Notwithstanding the foregoing to the contrary, Seller retains the
sole right and authority to enter into any such contract.


ARTICLE XII
EMINENT DOMAIN


12.1     EMINENT DOMAIN.

  In the event that, at the time of Closing, any material part of the Property
is (or previously has been) acquired, or is about to be acquired, by any
governmental agency by the powers of eminent domain or transfer in lieu thereof
(or in the event that at such time there is any notice of any such acquisition
or intent to acquire by any such governmental agency), Purchaser shall have the
right, at Purchaser's option, to terminate this Contract by giving written
notice within 10 days after Purchaser's receipt from Seller of notice of the
occurrence of such event, and if Purchaser so terminates this Contract,
Purchaser shall recover the Deposit hereunder.  If Purchaser fails to terminate
this Contract within such 10-day period, this transaction shall be closed in
accordance with the terms of this Contract for the full Purchase Price and
Purchaser shall receive the full benefit of any condemnation award.  It is
expressly agreed between the parties hereto that this section shall in no way
apply to customary dedications for public purposes which may be necessary for
the development of the Property.


ARTICLE XIII
MISCELLANEOUS


13.1     BINDING EFFECT OF CONTRACT.

  This Contract shall not be binding on either party until executed by both
Purchaser and Seller.  Neither the Escrow Agent's nor the Broker's execution of
this Contract shall be a prerequisite to its effectiveness.  Subject to Section
13.3, this Contract shall be binding upon and inure to the benefit of Seller and
Purchaser, and their respective successors and permitted assigns.


13.2     EXHIBITS AND SCHEDULES.

  All Exhibits and Schedules, whether or not annexed hereto, are a part of this
Contract for all purposes.


13.3     ASSIGNABILITY.

  Except to the extent required to comply with the provisions of Section 13.18
related to a 1031 Exchange, this Contract is not assignable by Purchaser without
first obtaining the prior written approval of Seller.  Notwithstanding the
foregoing, Purchaser may assign this Contract, without first obtaining the prior
written approval of Seller, to one or more entities so long as (a) Purchaser or
its members are affiliates of the purchasing entity(ies), (b) Purchaser is not
released from its liability hereunder, and (c) Purchaser provides written notice
to Seller of any proposed assignment no later than 10 days prior to the Closing
Date.  As used herein, an affiliate is a person or entity controlled by, under
common control with, or controlling another person or entity.


13.4     CAPTIONS.

  The captions, headings, and arrangements used in this Contract are for
convenience only and do not in any way affect, limit, amplify, or modify the
terms and provisions hereof.


13.5     NUMBER AND GENDER OF WORDS.

  Whenever herein the singular number is used, the same shall include the plural
where appropriate, and words of any gender shall include each other gender where
appropriate.


13.6     NOTICES.

  All notices, demands, requests and other communications required or permitted
hereunder shall be in writing, and shall be (a) personally delivered with a
written receipt of delivery; (b) sent by a nationally-recognized overnight
delivery service requiring a written acknowledgement of receipt or providing a
certification of delivery or attempted delivery; (c) sent by certified or
registered mail, return receipt requested; or (d) sent by confirmed facsimile
transmission or electronic delivery with an original copy thereof transmitted to
the recipient by one of the means described in subsections (a) through (c) no
later than 3 Business Days thereafter.  All notices shall be deemed effective
when actually delivered as documented in a delivery receipt; provided, however,
that if the notice was sent by overnight courier or mail as aforesaid and is
affirmatively refused or cannot be delivered during customary business hours by
reason of the absence of a signatory to acknowledge receipt, or by reason of a
change of address with respect to which the addressor did not have either
knowledge or written notice delivered in accordance with this paragraph, then
the first attempted delivery shall be deemed to constitute delivery.  Each party
shall be entitled to change its address for notices from time to time by
delivering to the other party notice thereof in the manner herein provided for
the delivery of notices.  All notices shall be sent to the addressee at its
address set forth following its name below:

To Purchaser:

 

c/o Wyatt Realty Company, LLC

Wyatt Capital, LLC

5784 Lake Forrest Drive, Suite 208

Atlanta, Georgia  30328
Attention:  Harold Wyatt
Telephone:  404-845-4105

Facsimile:  404-845-4106

Email:  hwyatt@wyattrealtyco.com

with a copy to:

The Dunlap Law Firm, LLC

2964 Peachtree Road

Buckhead Centre - Suite 300

Atlanta, Georgia  30305
Attention:  Mr. Hunt Dunlap, Esq.
Telephone:  404-816-4095

Facsimile:  404-816-4035

Email:  hdunlap@dunlap-law.com

To Seller:

c/o AIMCO
4582 South Ulster Street Parkway
Suite 1100
Denver, Colorado  80237
Attention:  Mark Reoch
Telephone:  303-691-4337

Facsimile:  303-300-3261

Email:  mark.reoch@aimco.com

And:

c/o AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado  80237

Attention:  John Bezzant

Telephone:  303-691-4300

Facsimile:  303-300-3261

Email:  john.bezzant@aimco.comwith copy to:

AIMCO
4582 South Ulster Street Parkway
Suite 1100
Denver, Colorado  80237
Attention:  John Spiegleman, Esq.
Telephone: 303-691-4303
Facsimile:  720-200-6882
Email:  john.spiegleman@aimco.com

and a copy to:

Apartment Realty Advisors
6445 Powers Ferry Road, Suite 300
Atlanta, Georgia
Attention:  William H. Shippen
Telephone:  (404) 495-7304
Facsimile:  (404) 495-7301

Email:  shippen@ARAusa.com

and a copy to:

Bryan Cave LLP
1290 Avenue of the Americas
New York, New York 10104
Attention:  Sandor A. Green, Esq.
Telephone: 212-541-2049
Facsimile:  212-541-1449

Email:  sagreen@bryancave.com

 

Any notice required hereunder to be delivered to the Escrow Agent shall be
delivered in accordance with above provisions as follows:

Stewart Title Guaranty Company

1980 Post Oak Boulevard

Suite 610

Houston, Texas 77056

Attention:  Wendy Howell

Telephone:  800-729-1906

Facsimile:   713-552-1703

Email:  WHOWELL@stewart.com

 

Unless specifically required to be delivered to the Escrow Agent pursuant to the
terms of this Contract, no notice hereunder must be delivered to the Escrow
Agent in order to be effective so long as it is delivered to the other party in
accordance with the above provisions.


13.7     GOVERNING LAW AND VENUE.

  The laws of the State of Georgia shall govern the validity, construction,
enforcement, and interpretation of this Contract, unless otherwise specified
herein except for the conflict of laws provisions thereof.  All claims, disputes
and other matters in question arising out of or relating to this Contract, or
the breach thereof, shall be decided by proceedings instituted and litigated in
a court of competent jurisdiction in the state in which the Property is
situated, and the parties hereto expressly consent to the venue and jurisdiction
of such court.


13.8     ENTIRE AGREEMENT.

  This Contract embodies the entire Contract between the parties hereto
concerning the subject matter hereof and supersedes all prior conversations,
proposals, negotiations, understandings and contracts, whether written or oral.


13.9     AMENDMENTS.

  This Contract shall not be amended, altered, changed, modified, supplemented
or rescinded in any manner except by a written contract executed by all of the
parties; provided, however, that, (a) the signature of the Escrow Agent shall
not be required as to any amendment of this Contract other than an amendment of
Section 2.3, and (b) the signature of the Broker shall not be required as to any
amendment of this Contract.


13.10   SEVERABILITY.

  In the event that any part of this Contract shall be held to be invalid or
unenforceable by a court of competent jurisdiction, such provision shall be
reformed, and enforced to the maximum extent permitted by law.  If such
provision cannot be reformed, it shall be severed from this Contract and the
remaining portions of this Contract shall be valid and enforceable.


13.11   MULTIPLE COUNTERPARTS/FACSIMILE SIGNATURES.

  This Contract may be executed in a number of identical counterparts.  This
Contract may be executed by facsimile signatures or electronic delivery of
signatures which shall be binding on the parties hereto, with original
signatures to be delivered as soon as reasonably practical thereafter.


13.12   CONSTRUCTION.

  No provision of this Contract shall be construed in favor of, or against, any
particular party by reason of any presumption with respect to the drafting of
this Contract; both parties, being represented by counsel, having fully
participated in the negotiation of this instrument.


13.13   CONFIDENTIALITY.

  Seller and Purchaser shall not disclose the terms and conditions contained in
this Contract and shall keep the same confidential, provided that each may
disclose the terms and conditions of this Contract (a) as required by law, (b)
to consummate the terms of this Contract, or any financing relating thereto, or
(c) to its lenders, attorneys and accountants.  Furthermore, Seller may disclose
the terms and conditions of this Contract as is necessary, in Seller's sole
discretion, in order for Seller to fulfill the conditions set forth in
Section 8.2.5, and to make any public disclosures required under federal or
state securities laws or regulations.  Any information obtained by Purchaser in
the course of its inspection of the Property, and any Materials provided by
Seller to Purchaser hereunder, shall be confidential and Purchaser shall be
prohibited from making such information public to any other person or entity
other than its Consultants, without Seller's prior written authorization, which
may be granted or denied in Seller's sole discretion.  In addition, each party
shall use its reasonable efforts to prevent its Consultants from divulging any
such confidential information to any unrelated third parties except for the
limited purpose of analyzing and investigating such information for the purpose
of consummating the transaction contemplated by this Contract.  Unless and until
the Closing occurs, Purchaser shall not market the Property (or any portion
thereof) to any prospective purchaser or lessee without the prior written
consent of Seller, which consent may be withheld in Seller's sole discretion.


13.14   TIME OF THE ESSENCE.

  It is expressly agreed by the parties hereto that time is of the essence with
respect to this Contract and any aspect thereof.


13.15   WAIVER.

  No delay or omission to exercise any right or power accruing upon any default,
omission, or failure of performance hereunder shall impair any right or power or
shall be construed to be a waiver thereof, but any such right and power may be
exercised from time to time and as often as may be deemed expedient.  No waiver,
amendment, release, or modification of this Contract shall be established by
conduct, custom, or course of dealing and all waivers must be in writing and
signed by the waiving party.


13.16   ATTORNEYS' FEES.

  In the event either party hereto commences litigation or arbitration against
the other to enforce its rights hereunder, the prevailing party in such
litigation shall be entitled to recover from the other party its reasonable
attorneys' fees and expenses actually incurred incidental to such litigation and
arbitration, including the cost of in-house counsel and any appeals.


13.17   TIME ZONE/TIME PERIODS.

  Any reference in this Contract to a specific time shall refer to the time in
the time zone where the Property is located.  (For example, a reference to 3:00
p.m. refers to 3:00 p.m. MST if the Property is located in Denver, Colorado.) 
Should the last day of a time period fall on a weekend or legal holiday, the
next Business Day thereafter shall be considered the end of the time period.


13.18   1031 EXCHANGE.

  Seller and Purchaser acknowledge and agree that the purchase and sale of the
Property may be part of a tax-free exchange for either Purchaser or Seller
pursuant to Section 1031 of the Code, the regulations promulgated thereunder,
revenue procedures, pronouncements and other guidance issued by the Internal
Revenue Service.  Each party hereby agrees to cooperate with each other and take
all reasonable steps on or before the Closing Date to facilitate such exchange
if requested by the other party, provided that (a) no party making such
accommodation shall be required to acquire any substitute property, (b) such
exchange shall not affect the representations, warranties, liabilities and
obligations of the parties to each other under this Contract, (c) no party
making such accommodation shall incur any additional cost, expense or liability
in connection with such exchange (other than expenses of reviewing and executing
documents required in connection with such exchange), and (d) no dates in this
Contract will be extended as a result thereof, except as specifically provided
herein.  Notwithstanding anything in this Section 13.18 to the contrary, Seller
shall have the right to extend the Closing Date (as extended pursuant to the
second sentence of Section 5.1) for up to 10 days in order to facilitate a tax
free exchange pursuant to this Section 13.18, and to obtain all documentation in
connection therewith.


13.19   NO PERSONAL LIABILITY OF OFFICERS, TRUSTEES OR DIRECTORS.

  Purchaser acknowledges that this Contract is entered into by Seller which is a
Missouri limited partnership, and Purchaser agrees that none of Seller's
Indemnified Parties shall have any personal liability under this Contract or any
document executed in connection with the transactions contemplated by this
Contract.  Seller acknowledges that this Contract is entered into by Purchaser
which is a Georgia limited liability company, and Seller agrees that none of
Purchaser, or Purchaser’s partners, managers, members, employees, officers,
directors, trustees, shareholders, counsel, representatives, or agents shall
have any personal liability under this Contract or any document executed in
connection with the transactions contemplated by this Contract.


13.20   ADA DISCLOSURE.

  Purchaser acknowledges that the Property may be subject to the federal
Americans With Disabilities Act (the "ADA") and the federal Fair Housing Act
(the "FHA").  The ADA requires, among other matters, that tenants and/or owners
of "public accommodations" remove barriers in order to make the Property
accessible to disabled persons and provide auxiliary aids and services for
hearing, vision or speech impaired persons.  Seller makes no warranty,
representation or guarantee of any type or kind with respect to the Property's
compliance with the ADA or the FHA (or any similar state or local law), and
Seller expressly disclaims any such representations.


13.21   NO RECORDING.

  Purchaser shall not cause or allow this Contract or any contract or other
document related hereto, nor any memorandum hereof, to be recorded or become a
public record without Seller's prior written consent, which consent may be
withheld at Seller's sole discretion.  If Purchaser records this Contract or any
other memorandum thereof, Purchaser shall be in default of its obligations under
this Contract.  Purchaser hereby appoints Seller as Purchaser's attorney-in-fact
to prepare and record any documents necessary to effect the nullification and
release of the Contract or memorandum thereof from the public records.  This
appointment shall be coupled with an interest and irrevocable.


13.22   RELATIONSHIP OF PARTIES.

  Purchaser and Seller acknowledge and agree that the relationship established
between the parties pursuant to this Contract is only that of a seller and a
purchaser of property.  Neither Purchaser nor Seller is, nor shall either hold
itself out to be, the agent, employee, joint venturer or partner of the other
party.


13.23   AIMCO MARKS.

  Purchaser agrees that Seller, the Property Manager or AIMCO, or their
respective affiliates, are the sole owners of all right, title and interest in
and to the AIMCO Marks (or have the right to use such AIMCO Marks pursuant to
license agreements with third parties) and that no right, title or interest in
or to the AIMCO Marks is granted, transferred, assigned or conveyed as a result
of this Contract.  Purchaser further agrees that Purchaser will not use the
AIMCO Marks for any purpose.


13.24   NON-SOLICITATION OF EMPLOYEES.

  Prior to the expiration of the Feasibility Period, Purchaser acknowledges and
agrees that, without the express written consent of Seller, neither Purchaser
nor any of Purchaser's employees, affiliates or agents shall solicit any of
Seller's employees or any employees located at the Property (or any of Seller's
affiliates' employees located at any property owned by such affiliates) for
potential employment.


13.25   SURVIVAL.

  Except for (a) all of the provisions of this Article XIII (other than Section
13.18); (b) Sections 2.3, 3.3, 3.4, 3.5, 3.6, 5.4, 5.5, 6.2, 6.3, 6.5, 7.4, 9.1,
11.4, and 13.28; (c) any other provisions in this Contract, that by their
express terms survive the termination of this Contract or the Closing; and (d)
any payment or indemnity obligation of Purchaser or Seller under this Contract
(the foregoing (a), (b), (c) and (d) referred to herein as the "Survival
Provisions"), none of the terms and provisions of this Contract shall survive
the termination of this Contract, and if the Contract is not so terminated, all
of the terms and provisions of this Contract (other than the Survival
Provisions, which shall survive the Closing) shall be merged into the Closing
documents and shall not survive Closing.


13.26   MULTIPLE PURCHASERS.

  As used in this Contract, the term "Purchaser" includes all entities acquiring
any interest in the Property at the Closing, including, without limitation, any
assignee(s) of the original Purchaser pursuant to Section 13.3 of this
Contract.  In the event that "Purchaser" has any obligations or makes any
covenants, representations or warranties under this Contract, the same shall be
made jointly and severally by all entities being a Purchaser hereunder. 


13.27   WAIVER OF JURY TRIAL.

  The parties hereto waive trial by jury in any action, proceeding or
counterclaim brought by any party against any other party on any mater arising
out of or in any way connected with this Contract.


13.28   ENVIRONMENTAL MATTERS.

  Purchaser acknowledges that certain groundwater investigations were performed
at the Property to assess possible impacts to groundwater as a result of the dry
cleaner located at 2027G Defoors Ferry Road (the “Environmental
Investigations”).  In connection with the Environmental Investigations, the
Georgia Department of Natural Resources issued the following documents (the
“GDNR Documents”), copies of which have been previously provided to Purchaser: 
(i) that certain Trip Report, dated December 1, 2009, (ii) that certain
Memorandum, dated March 15, 2010 re Non-HIS Recommendation for the Defoors
Crossing Apartments, and (iii) that certain Letter, dated March 23, 2010 re HSRA
Release Notification for Defoors Crossing Apartments.  Notwithstanding anything
to the contrary contained in this Contract and without limiting the generality
of the provisions set forth in Section 6.2 above, Purchaser acknowledges the
following: (a) no representations have been made by Seller with respect to the
Environmental Investigations or any other environmental matters or conditions
relating to the Property, (ii) Purchaser is not relying upon the GDNR Documents
or any other documents, summaries, reports, analysis or investigations provided
by Seller and, subject to the terms of this Contract, Purchaser shall have the
opportunity during the Feasibility Period to conduct such independent analysis,
studies, investigations and inspections as it deems appropriate in connection
with the Property and (iii) Purchaser, its successors and assigns, and anyone
claiming by, through or under Purchaser, hereby fully releases Seller and
Seller’s Indemnified Parties from, and irrevocably waives its right to maintain,
any and all claims and causes of action that it or they may now have or
hereafter acquire against Seller or Seller’s Indemnified parties with respect to
any and all Losses arising from or related to the matters disclosed in the GDNR
Documents or any other environmental matters or conditions relating to the
Property.


ARTICLE XIV
LEAD–BASED PAINT DISCLOSURE


14.1     DISCLOSURE.

  Seller and Purchaser hereby acknowledge delivery of the Lead Based Paint
Disclosure attached as Exhibit H hereto. 

 

[Remainder of Page Intentionally Left Blank]


            NOW, THEREFORE, the parties hereto have executed this Contract as of
the date first set forth above.

 

Seller:

 

UNITED INVESTORS INCOME PROPERTIES (A MISSOURI LIMITED PARTNERSHIP),

a Missouri limited partnership

 

By:       UNITED INVESTORS REAL ESTATE,         INC., a Delaware corporation,

its general partner

 

 

By:       /s/John Spiegleman

            Name:  John Spiegleman

            Title:  Senior Vice President

 

Purchaser:

 

WYATT & KNOX INVESTMENTS, LLC,

a Georgia limited liability company

 

By:  /s/Harold Wyatt

Name:  Harold Wyatt

Title:  Principal